
      
        DEPARTMENT OF HOMELAND SECURITY 
        Federal Emergency Management Agency 
        44 CFR Part 67 
        [Docket No. FEMA-B-7453] 
        Proposed Flood Elevation Determinations 
        
          AGENCY:
          Federal Emergency Management Agency (FEMA), Emergency Preparedness and Response Directorate, Department of Homeland Security. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          Technical information or comments are requested on the proposed Base (1% annual-chance) Flood Elevations (BFEs) and proposed BFE modifications for the communities listed below. The BFEs and modified BFEs are the basis for the floodplain management measures that the community is required either to adopt or to show evidence of being already in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). 
        
        
          DATES:
          The comment period is ninety (90) days following the second publication of this proposed rule in a newspaper of local circulation in each community. 
        
        
          ADDRESSES:
          The proposed BFEs for each community are available for inspection at the office of the Chief Executive Officer of each community. The respective addresses are listed in the table below. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Doug Bellomo, P.E., Hazard Identification Section, Mitigation Division, Emergency Preparedness and Response Directorate, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472, (202) 646-2903. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        FEMA proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with Section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a). 
        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings. 
        
          National Environmental Policy Act. This proposed rule is categorically excluded from the requirements of 44 CFR Part 10, Environmental Consideration. No environmental impact assessment has been prepared. 
        
          Regulatory Flexibility Act. The Mitigation Division Director of the Emergency Preparedness and Response Directorate certifies that this proposed rule is exempt from the requirements of the Regulatory Flexibility Act because proposed or modified BFEs are required by the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and are required to establish and maintain community eligibility in the NFIP. No regulatory flexibility analysis has been prepared. 
        
          Regulatory Classification. This proposed rule is not a significant regulatory action under the criteria of Section 3(f) of Executive Order 12866 of September 30, 1993, Regulatory Planning and Review, 58 FR 51735. 
        
          Executive Order 12612, Federalism. This proposed rule involves no policies that have federalism implications under Executive Order 12612, Federalism, dated October 26, 1987. 
        
          Executive Order 12778, Civil Justice Reform. This proposed rule meets the applicable standards of Section 2(b)(2) of Executive Order 12778. 
        
          List of Subjects in 44 CFR Part 67 
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        
        Accordingly, 44 CFR Part 67 is proposed to be amended as follows:
        
          PART 67—[AMENDED] 
          1. The authority citation for Part 67 continues to read as follows: 
          
            Authority:
            42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376, § 67.4
            
          
          
          2. The tables published under the authority of § 67.4 are proposed to be revised to read as follows: 
          
              
            
              State 
              City/town/county 
              Source of flooding 
              Location 
              *Elevation in feet (NGVD) 
              Existing 
              Modified 
            
            
              California 
              Redding, Shasta County
              Churn Creek 
              Approximately 250 feet upstream of (Upper) Churn Creek Road
              *465 
              *465 
            
            
               
              
              
              Approximately 3,350 feet upstream of (Upper) Churn Creek Road
              *472
              *471 
            
            
              California
              Shasta County
              Churn Creek
              At the confluence of Churn Creek and the Sacrament River
              None
              *410 
            
            
               
              
              
              Approximately 250 feet upstream of (Upper) Churn Creek Road
              None
              *465
            
            
            
              *National Geodetic Vertical Datum 1929
            
            
            
              Maps are available for inspection at City Hall, 777 Cypress Avenue, 1st Floor, Redding, CA 96001.
            
            
            
              Send comment to The Honorable John Mathena, Mayor, City of Redding, 777 Cypress Avenue, 3rd Floor, Redding, CA 96001.
            
            
            
              Maps are available for inspection at the County Courthouse, 1855 Placier Street, Redding, CA 96001.
            
            
            
              Send comments to The Honorable Glen Hawes, Chairman, Shasta County Board of Supervisors, 1815 Yuba Street, Suite 1, Redding, CA 96001. 
            
            
              California
              Sonoma County
              Russian River
              At confluence with Dry Creek
              *84
              *85 
            
            
               
              
              
              At U.S Highway 101
              *88
              *90 
            
            
              California 
              Healdsburg, Sonoma County
              Russian River
              Just upstream of U.S. Highway 101 
              *88
              *90 
            
            
               
              
              
              Approximately 6,750 feet Railroad
              *104
              *104 
            
            
              California
              Healdsburg, Sonoma County
              Russian River-Split Flow
              At the Convergence with Russian River
              None
              *90 
            
            
               
              
              
              At the Divergence from Russian River
              None
              *99
            
            
            
              *National Geodetic Vertical Datum 1929
            
            
            
              Maps are available for inspection at City of Healdsburg, City Hall, 401 Grove Street, Healdsburg, CA 95448.
            
            
            
              Send comments to The Honorable Jason Liles, Mayor, City of Healdsburg, 401 Grove Street, Healdsburg, CA 95448.
            
            
            
              Maps are available for inspection at Permit and Resource Management Department, 2550 Ventura Avenue, Santa Rosa, CA 95403.
            
            
            
              Send comments to The Honorable Tim Smith, Chairman, Sonoma County, 575 Administration Drive, Suite 100A, Santa Rosa, CA 95403. 
            
            
              Iowa
              Tama County
              Deer Creek
              Approximately 2,700 feet upstream of confluence of Deer Creek with Iowa River
              None
              +819 
            
            
               
              
              
              Approximately 400 feet downstream of 13th Street
              None
              +823 
            
            
              Iowa
              Tama County
              Iowa River
              Approximately 1,400 feet downstream of Iowa River
              None
              +784 
            
            
               
              
              
              Approximately 2 miles upstream of Station Street
              None
              +788 
            
            
              Iowa
              Tama County
              Iowa River at City of Tama
              Approximately 7,000 feet downstream of U.S highway 63
              None
              +814 
            
            
               
              
              
              Approximately 1,800 feet upstream of confluence of Deer Creek with Iowa River
              None
              +819 
            
            
              Iowa
              Tama County
              Mud Creek
              At Confluence with Iowa River
              None
              +814 
            
            
               
              
              
              Just downstream of 9th Street
              None
              +836 
            
            
              Iowa
              Tama County
              Otter Creek
              Just west of the intersection of Station Street and Highway 212
              None
              +785
            
            
            
              +North American Vertical Datum 1988
            
            
            
              Maps are available for inspection at the 100 North Main Street, Toledo, Iowa 52342.
            
            
            
              Send comments to The Honorable Jim Ledvina, Chairman, Tama County Board of Supervisors, P.O. Box 61, Toledo, Iowa 52343. 
            
            
              Missouri
              Linn
              Long Branch Creek
              Just upstream of Highway 11 
              None
              +735 
            
            
               
              
              
              Approximately 1,800 feet downstream of Iva Road
              None
              +737 
            
            
              
              Missouri
              Linn
              West Yellow Creek
              Approximately 2,000 feet downstream 
              None
              +727 
            
            
               
              
              
              Just downstream of Highway 11
              None
              +734
            
            
            
              +North American Vertical Datum 1988
            
            
            
              Maps are available for inspection at the Linn County, County Courthouse, 108 North High Street, Linneus, Missouri 64653.
            
            
            
              Send comments to The Honorable Rick Solmonson, Presiding Commissioner, Linn County, 108 North High Street, Room 103, Linneus, MO 64653-0092. 
            
            
              North Dakota
              Pembina County
              Pembina River
              At 145th Avenue, NE
              None
              +831 
            
            
               
              
              
              Approximately 1.7 miles upstream of State Highway 18
              None
              +841 
            
            
              North Dakota
              Neche (City), Pembina County
              Pembina River
              Approximately 3,000 feet upstream of 145th Avenue NE
              None
              +832 
            
            
               
              
              
              At State Highway 18
              None
              +835
            
            
            
              +North American Vertical Datum 1988
            
            
            
              Maps are available for inspection at the County Courthouse, 301 Dakota Street West, Suite 1, Cavalier, North Dakota 58220.
            
            
            
              Send comments to The Honorable Gary Nilssen, Chairman, Pembina County Board of Commissioners, 301 Dakota Street West, Suite 1, Cavalier, North Dakota 58220.
            
            
            
              Maps are available for inspection at City Hall, 531 5th Street, Neche, North Dakota 58265.
            
            
            
              Send comments to The Honorable Lee Beattie, Mayor, City of Neche, P.O. Box 82, Neche, North Dakota 58265. 
            
            
              Oregon
              Polk County (Uninc. Areas)
              North Fork Ash Creek
              Confluence with Middle Fork Ash Creek
              +174
              +177 
            
            
               
              
              
              At Hoffman Road
              +178
              +180 
            
            
              Oregon
              City of Independence, City of Monmouth, Polk County (Uninc. Areas)
              Ash Creek
              Approximately 100 feet downstream of Gun Club Road
              +163
              +167 
            
            
               
              
              
              At confluence of Middle Fork Ash Creek and North Fork Ash Creek
              +174
              +177 
            
            
               
              City of Independence
              Ash Creek
              At confluence with Ash Creek
              None
              +168 
            
            
              Oregon
              City of Monmouth, Polk County (Uninc. Areas)
              Overflow Channel
              At divergence from Ash Creek
              None
              +177
            
            
            
              +North American Vertical Datum
            
            
            
            
              
                ADDRESSES
              
            
            
            
              
                Unincorporated Areas of Polk County
              
            
            
            
              Maps are available for inspection at the Community Development, 850 Main Street, Dallas, Oregon 97338.
            
            
            
              Send comments to Chairman, Ron Dodge, 850 Main Street, Dallas, Oregon 97338.
            
            
            
              
                City of Independence
              
            
            
            
              Maps are available for inspection at Community Development, 240 Monmouth Street, Independence, Oregon 97351.
            
            
            
              Send comments to the Honorable John McArdle, 240 Monmouth Street, Independence, Oregon 97351.
            
            
            
              
                City of Monmouth
              
            
            
            
              Maps are available for inspection at Community Development, 240 Monmouth Street, Independence, Oregon 97351.
            
            
            
              Send comments to the Honorable Larry Dalton, 151 West Main Street, Monmouth, Oregon 97361. 
            
            
              Utah
              Summit County
              East Canyon Creek
              Approximately 2,200 feet upstream of confluence with Threemile Canyon Creek
              None
              +6,313 
            
            
               
              
              
              Approximately 150 feet of upstream of Bitner Branch Road
              None
              +6,375 
            
            
              Utah
              Summit County
              Kimball Creek
              At confluence with North Parkley's Park Drainage
              None
              +6,375 
            
            
               
              
              
              Just downstream of Old Ranch Road Canal
              None
              +6,438 
            
            
              Utah
              Summit County
              McLeod Creek
              At Canal Entrance Culvert
              None
              +6,506 
            
            
               
              
              
              Approximately 350 feet downstream of Route 224
              None
              +6,629 
            
            
              Utah
              Summit County
              North Parkley's Park Drainage
              At the confluence with Kimball Creek
              None
              +6,375 
            
            
               
              
              
              Approximately 15,800 feet upstream of confluence with Kimball Creek
              None
              +6,430 
            
            
              Utah
              Summit County
              Red Pine Creek
              At confluence with McLeod Creek
              None
              +6,538 
            
            
              
               
              
              
              Approximately 100 feet downstream of Route 224
              None
              +6,694 
            
            
              Utah
              Summit County
              McLeod Creek through Quarry Mountain
              Just upstream of Old Ranch Road Canal
              None
              +6,438 
            
            
               
              
              
              At divergence from McLeod Creek
              None
              +6,584
            
            
            
              +North American Vertical Datum 1988
            
            
            
              Maps are available for inspection at Summit County Courthouse, 60 North Main, Coalville, UT 84017.
            
            
            
              Send comments to The Honorable Kenneth Woolstenhulme, Chairman, Summit County, P.O. Box 128, Coalville, Utah 84017. 
            
            
              Virginia
              Shenandoah County
              Stony Creek
              Approximately 1,150 feet downstream of Dellinger Acres Road
              None
              *1,082 
            
            
               
              
              
              Approximately 1.63 miles upstream of Lake Laura Dam
              None
              *1,375
            
            
            
              *National Geodetic Vertical Datum 1929
            
            
            
              Maps are available for inspection at Planning and Zoning Office, 600 North Main Street, Suite 107, Woodstock, VA 22664.
            
            
            
              Send comments to Mr. Vincent Poling, Administrator, Shenandoah County, 600 North Main Street, Suite 102, Woodstock, VA 22664. 
            
            
              Washington
              Ferry County
              Sanpoil River
              At border with Colville Indian Reservation
              None
              +2,025 
            
            
               
              
              
              Approximately 600 feet upstream of Fish Hatchery Road (Route 21)
              None
              +2,430 
            
            
              +North American Vertical Datum 1988 
            
            
              Maps are available for inspection at County Courthouse, 290 East Tessie Avenue, Republic, WA 99166.
            
            
            
              Send comments to Mr. Dennis Snook, Chairman, Ferry County, 290 East Tessie Avenue, Republic, WA 99166. 
            
          
          
              
            
              Flooding source(s) 
              Location of referenced elevation 
              Elevation in feet *(NGVD) Elevation in feet +(NAVD) 
              
              Effective 
              Modified 
              Communities affected 
            
            
              
                Coweta County, Georgia and Incorporated Areas
              
            
            
              Little Wahoo Creek
              Approximately 130 feet upstream of confluence with Wahoo Creek
              +799
              +800
              Coweta County (Uninc. Areas). 
            
            
               
              Approximately 1,100 feet upstream of confluence with Wahoo Creek
              +799 
              +800 
            
            
              Snake Creek 
              Approximately 170 feet upstream of confluence with Wahoo Creek
              +795 
              +796 
              Coweta County (Uninc. Areas). 
            
            
               
              Approximately 4,200 feet upstream of confluence with Wahoo Creek
              +800
              +801 
            
            
              Tributary 1 to Persimmon Creek
              At confluence with Persimmon Creek
              +868
              +866
              Coweta County (Uninc. Areas). 
            
            
               
              Approximately 120 feet upstream of confluence with Permission Creek
              +867
              +866 
            
            
              Tributary 1 to Snake Creek
              At confluence with Snake Creek
              +874
              +873
              City of Newman. 
            
            
               
              Approximately 40 feet upstream of confluence with Snake Creek
              +874
              +873 
            
            
              Tributary 2 to Mineral Spring Branch
              At confluence with Mineral Spring Branch
              +831
              +830
              Coweta County (Uninc. Areas). 
            
            
               
              Approximately 780 feet upstream of Fourth Street
              +831
              +830 
            
            
              Tributary 2 to Sandy Creek
              At confluence with Tributary 3 to Sandy Creek
              +792
              +793
              Coweta County (Uninc. Areas). 
            
            
               
              Approximately 30 feet upstream of confluence with Tributary 3 to Sandy Creek
              +792
              +793 
            
            
              Tributary 2 to Shoal Creek
              Approximately 500 feet upstream of confluence with Shoal Creek
              +838
              +839
              Coweta County (Uninc. Areas). 
            
            
               
              Approximately 1,720 feet upstream of confluence with Shoal Creek
              +838
              +839 
            
            
              Tributary 3 to Shoal Creek
              Approximately 140 feet upstream of confluence with Shoal Creek
              +853
              +854
              Coweta County (Uninc. Areas). 
            
            
               
              Approximately 500 feet upstream of confluence with Shoal Creek
              +853
              +854 
            
            
              Tributary 3 to Wahoo Creek
              Approximately 110 feet upstream of confluence with Tributary 2 to Wahoo Creek
              +867
              +868
              City of Newman 
            
            
               
              Just downstream of Bullsboro Drive/State Highway 34
              +868
              +869 
            
            
              Tributary 4 to Wahoo Creek
              Approximately 100 feet upstream of confluence with Tributary 3 to Wahoo Creek
              +872
              +873
              City of Newman 
            
            
               
              Approximately 650 feet upstream of confluence with Tributary 3 to Wahoo Creek
              +872
              +873 
            
            
              Tributary 6 to Wahoo Creek
              At confluence with Tributary 2 to Wahoo Creek
              +880
              +881
              City of Newman 
            
            
              
               
              Approximately 160 feet upstream of confluence with Tributary 2 to Wahoo
              +880
              +881 
            
            
              Tributary 9 to Wahoo Creek
              At confluence with Wahoo Creek
              +874
              +875
              City of Newman 
            
            
               
              Approximately 600 feed upstream of confluence with Wahoo Creek
              +874
              +875 
            
            
              Tributary 10 to Wahoo Creek
              Approximately 220 feet upstream of confluence with Wahoo Creek
              +881
              +882
              City of Newman 
            
            
               
              Approximately 420 feet upstream of confluence with Wahoo Creek
              +881
              +882 
            
            
              Tributary 12 to Wahoo Creek
              At confluence with Wahoo Creek
              +893
              +891
              City of Newman 
            
            
               
              Approximately 270 feet upstream of confluence with Wahoo Creek
              +895
              +896 
            
            
              +North American Vertical Datum 
            
            
            
              
                ADDRESSES
              
            
            
            
              
                City of Newnan
              
            
            
            
              Maps are available for inspection at the Community Map Repository, 25 LaGrange Street, Newnan, GA.
            
            
            
              Send comments to The Honorable L. Keith Brady, Mayor, City of Newnan, 25 LaGrange Street, Newnan, GA 30263.
            
            
            
              Coweta County (Unincorporated Areas):
            
            
            
              Maps are available for inspection at the Community Map Repository, 22 East Broad Street, Newnan, GA.
            
            
            
              Send comments to The Honorable Larry DeMoss, Chairman, Coweta County Commissioners, 22 East Broad Street, Newnan, GA 30263. 
            
            
              
                DeKalb County, Indiana and Incorporated Areas
              
            
            
              Cedar Creek
              County Road 31 
              +895 
              +894 
              DeKalb County (Uninc. Areas). 
            
            
               
              County Road 35 (near County Road 36 Intersection)
              +868
              +867
              
            
            
              Cedar Creek
              Approximately 1,730 feet upstream of East First Street (Corporate Limits)
              +861
              +860
              City of Auburn. 
            
            
               
              CSX Railroad
              +852
              +851 
            
            
               
              Approximately 1,200 feet downstream of CSX Railroad (Corporate Limits)
              +851
              +849 
            
            
              Cedar Creek
              Center Street
              +889
              +888
              Town of Waterloo. 
            
            
               
              County Road 28
              +881
              +879 
            
            
              St. Joe River
              County Route 64
              +798
              +797
              DeKalb County (Uninc. Areas). 
            
            
               
              County Route 68
              +794
              +793 
            
            
              +North American Vertical Datum
            
            
            
              
                ADDRESSES
              
            
            
            
              
                DeKalb County (Unincorporated Areas)
              
            
            
            
              Maps available for inspection at DeKalb County Plan Commission, 301 South Union Street., Auburn, Indiana 46706.
            
            
            
              Send comments to Sally Rowe, Zoning Administrator, 301 S. Union St., Auburn, Indiana 46706.
            
            
            
              
                Town of Hamilton
              
            
            
            
              Maps available for inspection at the Zoning Administrator's Office, 7750 South Wayne Street, Hamilton, Indiana 46742.
            
            
            
              Send comments to Keith Smith, Zoning Administrator, 7750 South Wayne Street, Hamilton, Indiana 46742.
            
            
            
              
                City of Auburn
              
            
            
            
              Maps available for inspection at the Building, Planning and Development Department, 210 Cedar St., Auburn, Indiana.
            
            
            
              Send comments to Bill Spohn, Administrator, Building, Planning and Development, 210 Cedar St., P.O. Box 506, Auburn, Indiana 46706.
            
            
            
              
                City of Butler
              
            
            
            
              Maps available for inspection at Butler City Utility Office, 201 South Broadway, Butler, Indiana.
            
            
            
              Send comments to Amy Schweitzer, City Planner, 201 South Broadway, Butler, Indiana 46721.
            
            
            
              
                City of Garrett
              
            
            
            
              Maps available for inspection at Garrett Planning Department, 130 South Randolph St., Garrett, Indiana.
            
            
            
              Send comments to Steve Bingham, Planning Director, City of Garrett, P.O. Box 332, Garrett, Indiana 46738.
            
            
            
              Maps available for inspection at Corunna Town Hall, 102 N. Bridge St., Corunna, Indiana.
            
            
            
              Send comments to Cassandra Lynch, Clerk Treasurer, 102 N. Bridge St., P.O. Box 62, Corunna, Indiana 40730.
            
            
            
              
                Town of Waterloo
              
            
            
            
              Maps available for inspection at Town Hall, 280 N. Wayne Street, Waterloo, Indiana.
            
            
            
              Send comments to DeWayne Nodine, 280 N. Wayne Street, P.O. Box 96, Waterloo, Indiana 46793.
            
            
            
              
                Town of St. Joe
              
            
            
            
              Maps available for inspection at St. Joe Town Hall, 102 Third St., St. Joe, Indiana.
            
            
            
              Send comments to Laura Spuller, Clerk Treasurer, 102 Third St., P.O. Box 293, St. Joe, Indiana 46785.
            
            
            
              
                Town of Ashley
              
            
            
            
              
              Maps available for inspection at Town Clerk-Treasurer's Office, 500 S. Gonser Ave., Ashley, Indiana.
            
            
            
              Send comments to Don Farrington, Town Superintendent, Town of Ashley, P.O. Box 70, Ashley, Indiana 46705.
            
            
            
              
                Town of Altona
              
            
            
            
              Maps available for inspection at Town Clerk-Treasurer's Office, 1202 W. Quincy St., Garrett, Indiana.
            
            
            
              Send comments to Max Milks, Clerk-Treasurer, 1202 W. Quincy St., Garrett, Indiana 46738. 
            
            
              
                Calcasieu Parish, Louisiana and Incorporated Areas
              
            
            
              Bayou Contraband
              At the confluence of Bayou Contraband and Calcasieu River
              *9.4
              *9.5
              City of Lake Charles. 
            
            
               
              Approximately 500 feet upstream from Tom Herbert Road
              None
              *13.7 
            
            
              East Branch Bayou Contraband
              At the Confluence of Bayou Contraband and East Branch Bayou
              *13.5
              *9.5
              Calcasieu Parish (Uninc. Areas) and City of Lake Charles. 
            
            
               
              Approximately 750 feet downstream from Fontenot Drive
              *17.5
              *14 
            
            
              South Branch Bayou Contraband
              At the confluence of South Branch of Bayou Contraband and Bayou Contraband
              *10.5
              *9
              City of Lake Charles. 
            
            
               
              At the intersection of Central Parkway and Greenway.
              None
              *14 
            
            
              *National Geodetic Vertical Datum
            
            
            
              
                Unincorporated Areas of Calcasieu Parish
              
            
            
            
              Maps are available for inspection at the Planning and Development Department, 1015 Pithon Street, Lake Charles, LA, 70601.
            
            
            
              Send comments to Honorable Hal McMillian, President of Calcasieu Parish, 1015 Pithon Street, Lake Charles, LA, 70601.
            
            
            
              
                City of Lake Charles
              
            
            
            
              Maps are available for inspection at the Seventh Floor of City Hall, 326 Pujo Street, Lake Charles, LA 70761.
            
            
            
              Send comments to Honorable Randy Roach, Mayor of the City of Lake Charles, 326 Pujo Street, Lake Charles, LA, 70761.
            
            
            
              
                Berrien County, Michigan and Incorporated Areas
              
            
            
              Bedortha Drain
              Just downstream of Lake Street
              *615
              *617
              City of Bridgman. 
            
            
               
              250 feet upstream of Railroad
              None
              *637
              
            
            
              Bridgman City Drain
              Confluence of Bedortha Drain
              *623
              *627
              City of Bridgman . 
            
            
               
              Approximately 1,250 feet upstream of Railroad
              None
              *644 
            
            
              Bridgman Drain Tributary
              Confluence with Bridgman City Drain
              *630
              *631
              City of Bridgman. 
            
            
               
              Approximately 370 feet downstream of Railroad
              *631
              *632 
            
            
              Lake Michigan
              Shoreline for entire county
              *584
              *585
              Benton Township, Benton Harbor, Bridgman, Chikaming Township, Grand Beach, Hagar Township, Lake Township, Lincoln Township, Michiana, New Buffalo, New Buffalo Township, Shoreham, St. Joseph. 
            
            
              Tanner Creek
              Confluence with Lake Michigan
              *584
              *585
              City of Bridgman. 
            
            
               
              Confluence with Bedortha Drain
              *610
              *617 
            
            
              William & Esseg Drain
              Confluence with Tanner Creek
              *610
              *617
              City of Bridgman. 
            
            
               
              Bridgman City Limit
              *629
              *630 
            
            
              *National Geodetic Vertical Datum 
            
            
              
                ADDRESSES
              
            
            
              
                City of Benton Harbor
              
            
            
            
              Maps are available for inspection at-Benton Harbor City Hall, 200 E. Wall Street, Benton Harbor, Michigan 49023.
            
            
            
              Send comments to Wilce L. Cooke, 200 E. Wall Street., Benton Harbor, Michigan 49023.
            
            
            
              
                Benton Township
              
            
            
            
              Maps are available for inspection at Inspection Department-Benton Township, 1725 Territorial Road, Benton Harbor, MI 49022.
            
            
            
              Send comments to Ron Fergeson, Supervisor, 1725 Territorial Road, Benton Harbor, Michigan 49022.
            
            
            
              
                City of Bridgman
              
            
            
            
              Maps are available for inspection at Bridgman City Hall, 9765 Maple Street Bridgman, Michigan 49106.
            
            
            
              Send comments to Ron Birmingham, 9765 Maple Street Bridgman, Michigan, 49106.
            
            
            
              
                Chikaming Township
              
            
            
            
              Maps are available for inspection at Chikaming Township, 14900 Lakeside Road, Lakeside, Michigan 49116.
            
            
            
              Send comments to Nan Zimmerman, Supervisor, 14900 Lakeside Road, or P.O. Box 305, Lakeside, Michigan 49116.
            
            
            
              
                Village of Grand Beach
              
            
            
            
              
              Maps are available for inspection at Village Office of Grand Beach, 48200 Perkins Boulevard, Grand Beach, Michigan 49117.
            
            
            
              Send comments to James Bracewell, President, 48200 Perkins Boulevard, Grand Beach, Michigan 49117.
            
            
            
              
                Hagar Township
              
            
            
            
              Maps are available for inspection at Hager Township Hall, 3900 Riverside, Riverside, Michigan 49084.
            
            
            
              Send comments to Eugene Jarvis, 3900 Riverside, Riverside, Michigan, 49084.
            
            
            
              
                Lake Township
              
            
            
            
              Maps are available for inspection at Lake Township Hall, 3220 Shawnee Road, Bridgman, Michigan 49106.
            
            
            
              Send comments to Loren Berndt, 3220 Shawnee Road or P.O. Box 818, Bridgman, Michigan 49106.
            
            
            
              
                Lincoln Township
              
            
            
            
              Maps are available for inspection at 2055 West John Beers Road, Stevensville, Michigan 49127.
            
            
            
              Send comments to Dick Stauffer, Supervisor, 2055 West John Beers Road, Stevensville, Michigan 49127.
            
            
            
              
                Village of Michiana
              
            
            
            
              Maps are available for inspection at Village of Michiana, 4000 Cherokee Drive, Michiana, Michigan 49117.
            
            
            
              Send comments to Ellen Fiedler, President, 4000 Cherokee Drive, Michiana, Michigan 49117.
            
            
            
              
                City of New Buffalo
              
            
            
            
              Maps are available for inspection at City Clerks Office-New Buffalo City Hall, 224 West Buffalo Street, New Buffalo, Michigan 49117.
            
            
            
              Send comments to Jack Kennedy, 224 West Buffalo Street, New Buffalo, Michigan 49117.
            
            
            
              
                New Buffalo Township
              
            
            
            
              Maps are available for inspection at Town Hall-New Buffalo Township, 17425 Red Arrow Highway, New Buffalo, Michigan 49117.
            
            
            
              Send comments to Agnes Conway, Supervisor, 17425 Red Arrow Highway, New Buffalo, Michigan 49117.
            
            
            
              
                Village of Shoreham
              
            
            
            
              Maps are available for inspection at St. Joseph Town Hall-Building & Zoning Department, 3000 Washington Avenue, St. Joseph, Michigan 49085.
            
            
            
              Send comments to Lawrence Larson, President, 2862 Garden Lane, West St. Joseph, Michigan 49085.
            
            
            
              
                City of St. Joseph
              
            
            
            
              Maps are available for inspection at City of St. Joseph, 700 Broad Street, St. Joseph, Michigan 49085.
            
            
            
              Send comments to Frank Walsh, 700 Broad Street, St. Joseph, Michigan 49085.
            
            
            
              
                Macomb County, Michigan and Incorporated Areas
              
            
            
              Auvase Creek
              Approximately 80 feet downstream of Graham Drive.
              +581 
              +583 
              Chesterfield Township. 
            
            
               
              *Approximately 1,600 feet upstream of Farm Road. 
              None 
              +593
            
            
              Crapaud Creek
              Approximately 320 feet upstream of Perrin Street.
              +579 
              +581 
              City of New Baltimore. 
            
            
               
              Approximately 1,100 feet upstream of Ashley Street. 
              +585
              +586 
            
            
              East Pond Creek
              100 feet downstream of Grand Trunk Western Railroad.
              None 
              +751 
              Bruce Township. 
            
            
               
              At 34 Mile Road. 
              None 
              +884 
            
            
              North Branch Clinton River
              9,100 feet downstream of 23 Mile Road. 
              None 
              +601 
              Macomb Township, 
            
            
               
              At Boardman Road
              None
              +784 
              Ray Township, Bruce Township. 
            
            
              Lake St. Clair
              Entire Shoreline
              +578
              +579 
              Harrison Township, St. Clair Shores, Lake Township. 
            
            
              Anchor Bay
              Entire Shoreline
              +578 
              +580 
              City of New Baltimore, Chesterfield Township, Harrison Township. 
            
            
              +North American Vertical Datum
            
            
            
              
                ADDRESSES
              
            
            
              
                Macomb County (Unincorporated Areas)
              
            
            
            
              Maps are available for inspection at Department of Planning & Economic Development, 1 South Main Street, 7th Floor Planning, Mount Clements, Michigan 48043.
            
            
            
              Send comments to Jeff W. Schroeder, AICP, Department of Planning & Economic Development, 1 South Main Street, 7th Floor Planning, Mount Clements, Michigan 48043.
            
            
            
              
                Armada Township
              
            
            
            
              Maps are available for inspection at 23121 East Main Street, Armada, Michigan 48005.
            
            
            
              Send comments to Bonnie Krauss, Zoning Officer, 23121 East Main Street, Armada, Michigan 48005.
            
            
            
              
                Bruce Township
              
            
            
            
              Maps are available for inspection at Township Hall, 223 East Gates Street, Romeo, Michigan 48065.
            
            
            
              Send comments to Gary C. Schocke, Supervisor, 223 East Gates Street, Romeo, Michigan 48065.
            
            
            
              
                Chesterfield Township
              
            
            
            
              Maps are available for inspection at Township Office, 47275 Sugarbush Road, Chesterfield Township, Michigan, 48047.
            
            
            
              Send comments to Jim Ellis, Supervisor, 47275 Sugarbush Road, Chesterfield Township, Michigan 48047.
            
            
            
              
              
                City of Fraser
              
            
            
            
              Maps are available for inspection at Building Department, 33000 Garfield Road, Fraser, Michigan, 48026.
            
            
            
              Send comments to Jeff W. Bremer, City Manager, 33000 Garfield Road, Fraser, Michigan 48026.
            
            
            
              
                City of Memphis
              
            
            
            
              Maps are available for inspection at City Hall, 35095 Potter Street, Memphis, Michigan 48041.
            
            
            
              Send comments to Barton Dunsmore, Superintendent, 35095 Potter Street, Memphis, Michigan 48041.
            
            
            
              
                City of Mount Clemens
              
            
            
            
              Maps are available for inspection at Community Development Department, One Crocker Boulevard, Mount Clemens, Michigan 48043.
            
            
            
              Send comments to Honorable Quinnie Cody, Mayor, City of Mount Clemens, One Crocker Boulevard, Mount Clemens, Michigan 48043.
            
            
            
              
                City of New Baltimore
              
            
            
            
              Maps are available for inspection at Project Control Engineering, 36535 Green Street, New Baltimore, Michigan 48047.
            
            
            
              Send comments to Honorable Joe Grajek, Mayor, City of New Baltimore, 36535 Green Street, New Baltimore, Michigan 48047.
            
            
            
              
                City of Sterling Heights
              
            
            
            
              Maps are available for inspection at Sterling Heights City Hall, 40555 Utica Road, Sterling Heights, Michigan 48311.
            
            
            
              Send comments to Honorable Richard Notte, Mayor, City of Sterling Heights, 40555 Utica Road, Sterling Heights, Michigan 48311.
            
            
            
              
                City of Utica
              
            
            
            
              Maps are available for inspection at City of Utica Administration Offices, 7550 Auburn Road, Utica, Michigan 48317.
            
            
            
              Send comments to Honorable Jacqueline Noonan, Mayor, City of Utica, 7550 Auburn Road, Utica, Michigan 48317.
            
            
            
              
                City of Warren
              
            
            
            
              Maps are available for inspection at Building Division, 29500 Van Dyke, Warren, Michigan 48093.
            
            
            
              Send comments to Honorable Mark Steenbergh, Mayor, City of Warren, 29500 Van Dyke, Warren, Michigan 48093.
            
            
            
              
                Clinton Township
              
            
            
            
              Maps are available for inspection at Planning & Community Development, 40700 Romeo Plank Road, Clinton Township, Michigan 48038.
            
            
            
              Send comments to Robert Cannon, Supervisor, 40700 Romeo Plank Road, Clinton Township, Michigan 48038.
            
            
            
              
                Harrison Township
              
            
            
            
              Maps are available for inspection at Building Department, 38151 L'Anse Creuse Road, Harrison Township, Michigan 48045-1996.
            
            
            
              Send comments to Anthony G. Forlini, Supervisor, 38151 L'Anse Creuse Road, Harrison Township, Michigan 48045-1996.
            
            
            
              Maps are available for inspection at Village of Grosse Pointe Hall, 795 Lake Shore Road, Grosse Pointe Shores, Michigan 48236.
            
            
            
              Send comments to Richard F. Fox, Supervisor, 795 Lake Shore Road, Grosse Pointe Shores, Michigan 48236.
            
            
            
              
                Lenox Township
              
            
            
            
              Maps are available for inspection at Office of the Supervisor, John P. Gardner, 63975 Gratiot Avenue, Lenox, Michigan 48050.
            
            
            
              Send comments to John P. Gardner, 63975 Gratiot Avenue, Lenox, Michigan 48050.
            
            
            
              
                Macomb Township
              
            
            
            
              Maps are available for inspection at Macomb Township Building Department, 54111 Broughton Road, Macomb, Michigan 48042.
            
            
            
              Send comments to John D. Brennan, Supervisor, 54111 Broughton Road, Macomb, Michigan 48042.
            
            
            
              
                Ray Township
              
            
            
            
              Maps are available for inspection at Township Hall, 64255 Wolcott Road, Ray, Michigan 48062.
            
            
            
              Send comments to Charles Bohm, Supervisor, 64255 Wolcott Road, Ray, Michigan 48062.
            
            
            
              
                Richmond Township
              
            
            
            
              Maps are available for inspection at Township Office, 34900 School Section Road, Richmond, Michigan 48062.
            
            
            
              Send comments to Keith Rengert, Supervisor, 34900 School Section Road, Richmond, Michigan 48062.
            
            
            
              
                Shelby Township
              
            
            
            
              Maps are available for inspection at 52700 Van Dyke Avenue, Shelby Township, Michigan 48316.
            
            
            
              Send comments to Ralph Maccarone, Supervisor, 52700 Van Dyke Avenue, Shelby Township, Michigan 48316.
            
            
            
              
                St. Claire Shores
              
            
            
            
              Maps are available for inspection at Community Development and Inspection Department, 27600 Jefferson Circle Drive, St. Claire Shores, Michigan 48081.
            
            
            
              Send comments to Kenneth Podolski, City Manager, 27600 Jefferson Circle Drive, St. Clair Shores, Michigan 48081.
            
            
            
              
                Village of Armada
              
            
            
            
              Maps are available for inspection at Village of Armada, 74274 Burk, Armada, Michigan 48005.
            
            
            
              Send comments to President Nancy W. Parmenter, Village President, 74274 Burk, Armada, Michigan 48005.
            
            
            
              
                Village of New Haven
              
            
            
            
              Maps are available for inspection at Village of New Haven, 58725 Havenridge Road, New Haven, Michigan 48048.
            
            
            
              Send comments to Michael L. Kras, Building Official, 58725 Havenridge Road, New Haven, Michigan 48048.
            
            
            
              
                Village of Romeo
              
            
            
            
              Maps are available for inspection at Village Clerk Office, 121 West Saint Clair Street, Romeo, Michigan 48065.
            
            
            
              Send comments to Paul Reiz, President, 121 West Saint Clair Street, Romeo, Michigan 48065.
            
            
            
              
                Washington Township
              
            
            
            
              Maps are available for inspection at Assessing Department, 57900 Van Dyke Avenue, Washington, Michigan 48094.
            
            
            
              
              Send comments to Gary Kirsh, Supervisor, 57900 Van Dyke Avenue, Washington, Michigan 48094.
            
            
            
              
                Oakland County, Michigan and Incorporated Areas
              
            
            
              Clinton River (near Grand Trunk Western R.R. and Maceday Lake)
              Approximately 360 feet downstream of I-75
              *1,012
              +1,010
              Township of Independence and City of the Village of Clarkston. 
            
            
               
              Approximately 70 feet upstream of Dixie Highway
              *975
              +973 
            
            
              Clinton River (near Sylvan Lake)
              Approximately 3,100 feet upstream of Cooley Lake Rd
              *935
              +934
              Charter Township of Waterford, Township of West Bloomfield, City of Keego Harbor, and City of Pontiac. 
            
            
               
              Upstream side of Dawson Millpond Dam
              *931
              +928 
            
            
              Clinton River (near Grand Trunk Western R.R. and Galloway Creek)
              Approximately 700 feet downstream of Squirrel Road
              *845
              +844
              City of Auburn Hills. 
            
            
               
              Approximately 50 feet upstream of Hamilin Road
              *840
              +837 
            
            
              Duck Creek
              Approximately 40 feet downstream of Ortonville Rd. (2nd crossing)
              None
              +941
              Village of Ortonville. 
            
            
               
              At confluence with Kearsley Creek 
              None
              +930 
            
            
              Huron River
              Approximately 1,600 feet upstream of Monteagle St.
              None
              +904
              Village of Milford. 
            
            
               
              Approximately 1,900 feet downstream of Peters St.
              None
              +902 
            
            
              Kearsley Creek
              Approximately 20 feet downstream of Granger Road
              None
              +941
              Village of Ortonville. 
            
            
               
              Approximately 10 feet upstream of Oakwood Road
              None 
              +924 
            
            
              Norton Creek 
              Approximately 3,800 feet downream of 1-96
              None
              +927
              City of Wixom. 
            
            
               
              Approximately 1,900 feet upream of Buno Road 
              None
              +907 
            
            
              Pebble Creek
              Approximately 60 feet upream of Drakeshire Dr.
              None
              +949
              Township of We Bloomfield. 
            
            
               
              Approximately 30 feet upream of 14 Mile Road
              *893
              +892 
            
            
              Pettibone Creek
              Approximately 2,000 feet upream of Summit eb +930.
              None
              +949
              Village of Milford. 
            
            
               
              At confluence with Huron River
              None
              +902 
            
            
              Quarton Branch
              Approximately 160 feet downstream of Redding Street
              *746
              +747
              City of Birmingham. 
            
            
               
              Upstream side of Quarton Lake Dam
              *736
              +737 
            
            
              Sargent Creek
              Approximately 150 feet downstream of Heritage Hills Manor
              None
              +968
              City of Rochester Hills. 
            
            
               
              Approximately 130 feet downstream of Adams Road
              None
              +941 
            
            
              Hummer Lake
              
              None 
              +1,050
              Township of Brandon. 
            
            
              Seymour Lake
              
              None
              +1,042
              Township of Brandon. 
            
            
              Lake Louise
              
              None
              +965
              Township of Brandon 
            
            
              Bald Eagle
              
              None
              +970
              Township of Brandon. 
            
            
              Square Lake
              
              None
              +992
              Township of Orion 
            
            
              Elkhorn Lake
              
              None
              +987
              Township of Orion. 
            
            
              Tommys Lake
              
              None
              +987
              Township of Orion. 
            
            
              Round Lake
              
              None
              +986
              Township of Orion. 
            
            
              Lake Sixteen
              
              None
              +986
              Township of Orion. 
            
            
              Voorheis Lake
              
              None
              +984
              Town of Orion. 
            
            
              Judah Lake
              
              None
              +990
              Township of Orion. 
            
            
              Lonesome Lake
              
              None
              +998
              Township of Orion. 
            
            
              Long Lake
              
              None
              +968
              Township of Orion. 
            
            
              Bunny Run Lake
              
              None
              +967
              Township of Orion. 
            
            
              Buckhorn Lake
              
              None
              +989
              Township of Orion. 
            
            
              Greens Lake
              
              None
              +998
              Township of Orion. 
            
            
              Dark Lake
              
              None
              +1,001
              Township of Orion. 
            
            
              Deer Lake 
              
              *975
              +973
              Township of Independence and City of the Village of Clarkston 
            
            
              Parke Lake
              
              *991
              +991
              Township of Independence and City of the Village of Clarkston 
            
            
              Middle Lake 
              
              *975 
              +973 
              Township of Independence and City of the Village of Clarkston. 
            
            
              Mill Lake 
              Downstream of Miller Road
              *1,000 
              +1,000 
              Township of Independence and City of the Village of Clarkston. 
            
            
               
              Upstream of Miller Road 
              None 
              +1,002 
              Independence and City of the Village of Clarkston. 
            
            
              Mill Lake 
              Approximately 10 feet downstream of Baldwin Road 
              None 
              +983
              Township of Orion. 
            
            
              
               
              Approximately 1,700 feet downstream of Waldon Road
              None
              +981 
            
            
              Lake Orion 
              
              *987 
              +987 
              Village of Lake Orion and Township of Orion. 
            
            
              Sylvan Lake 
              
              *931 
              +929 
              City of Keego Harbor, City of Pontiac, City of Sylvan Lake, and Charter Township of Waterford. 
            
            
              Cass Lake 
              
              *932 
              +931 
              City of Keego Harbor, Township of West Bloomfield, Charter Township of Waterford, and City of Orchard Lake Village. 
            
            
              Dawson Mill Road
              
              *932 
              +929 
              City of Pontiac. 
            
            
              Otter Lake 
              
              *931 
              +929 
              Charter Township of Waterford. 
            
            
              +North American Vertical Datum 
            
            
              *National Geodetic Vertical Datum 
            
            
              
                ADDRESSES
              
            
            
              
                Oakland County
              
            
            
            
              Maps available for inspection at http://www.co.oakland.mi.us/oss/
              
            
            
            
              Send comments to Sudha Maheshwari, GIS Project Manager, 1200 North Telegraph Rd., Building 49 West, Pontiac, MI 48341.
            
            
            
              
                Addison Township
              
            
            
            
              Maps are available for inspection at Addison Township, 1440 Rochester Road, Leonard, MI.
            
            
            
              Send comments to A. Robert Koski, Supervisor, 1440 Rochester Road, Leonard, MI 48367.
            
            
            
              
                Bloomfield Township
              
            
            
            
              Maps are available for inspection at Water Department, 4200 Telegraph Road, Bloomfield Hills, MI 48302.
            
            
            
              Send comments to Wayne Domine, P.E., Superintendent, Water Department, 4200 Telegraph Road, Bloomfield Hills, MI 48302.
            
            
            
              
                Brandon Township
              
            
            
            
              Maps are available for inspection at Building Department, Brandon Township, 395 Mill Street, Ortonville, MI 48462.
            
            
            
              Send comments to Tim Palulian, Community Development Director, 395 Mill Street, Ortonville, MI 48462.
            
            
            
              
                City of Auburn Hills
              
            
            
            
              Maps are available for inspection at Clerk's Office, 1827 North Squirrel Road, Auburn Hills, MI 48326.
            
            
            
              Send comments to Shawn Keenan, Storm Water Resources Manager, 1827 N. Squirrel Road, Auburn Hills, MI 48326.
            
            
            
              
                City of Birmingham
              
            
            
            
              Maps are available for inspection at Municipal building, 151 Martin Street, Birmingham, MI 48012.
            
            
            
              Send comments to Paul T. O'Meara, Assistant Director of Engineering, 151 Martin Street, Birmingham, MI 48012.
            
            
            
              
                City of Bloomfield Hills
              
            
            
            
              Maps are available for inspection at City of Bloomfield Hills, 45 East Long Lake Road, Bloomfield Hills, MI 48304.
            
            
            
              Send comments to David Piche, City Manager, 45 East Long Lake Road, Bloomfield Hills, MI 48304.
            
            
            
              
                City of Farmington
              
            
            
            
              Maps are available for inspection at Public Service Department, 33720 West Nine Mile Road, Farmington, MI 48335.
            
            
            
              Send comments to Kevin Gushman, Director of Public Services, 33720 West Nine Mile Road, Farmington, MI 48335.
            
            
            
              
                City of Farmington Hills
              
            
            
            
              Maps are available for inspection at City of Farmington Hills Engineering, 31555 West Eleven Mile Road, Farmington Hills, MI.
            
            
            
              Send comments to William Otwell, Jr., City Engineer, 31555 West Eleven Mile Road, Farmington Hills, MI 48336.
            
            
            
              
                City of Keego Harbor
              
            
            
            
              Maps are available for inspection at Keego Harbor City Hall, 2141 Cass Lake Road, Suite # 101, Keego Harbor, MI 48320.
            
            
            
              Send comments to John Baczynski, Community Development Director, 2141 Cass Lake Road, Suite #101, Keego Harbor, MI 48320.
            
            
            
              
                City of Lake Angelus
              
            
            
            
              Maps are available for inspection at City Hall, 45 Gallogly Road, Lake Angelus, MI 48326.
            
            
            
              Send comments to Heidi Hoyles, Planning Commissioner Flood Management, 104 Gallogly Road, Lake Angelus, MI 48326.
            
            
            
              
                City of Northville
              
            
            
            
              Maps are available for inspection at City Hall, 215 West Main Street, Northville, MI.
            
            
            
              Send comments to Richard Starling, Building Official, 215 West Main Street, Northville, MI 48167.
            
            
            
              
                City of Orchard Lake Village
              
            
            
            
              Maps are available for inspection at City Hall, 3955 Orchard Lake Road, Orchard Lake, MI.
            
            
            
              Send comments to Janet Overholt Green, Manager, 3955 Orchard Lake Road, Orchard Lake, MI 48323.
            
            
            
              
                City of Pontiac
              
            
            
            
              Maps are available for inspection at City Engineering Department, 55 Wessen Street, Pontiac, MI and Community Development Office, 1200 Featherstone Road, Pontiac, MI.
            
            
            
              
              Send comments to Allan Schneck, City Engineer, 55 Wessen Street, Pontiac, MI 48341.
            
            
            
              
                City of Rochester
              
            
            
            
              Maps are available for inspection at City Hall, 400 Sixth Street, Rochester, MI.
            
            
            
              Send comments to Edward Alward, Building Inspector, 400 Sixth Street, Rochester, MI 48307.
            
            
            
              
                City of Rochester Hills
              
            
            
            
              Maps are available for inspection at Department of Public Safety/Engineering Department, 1000 Rochester Hills Drive, Rochester Hills, MI 48309.
            
            
            
              Send comments to Scott Cope, Building Inspector, 1000 Rochester Hills Drive, Rochester Hills, MI 48309.
            
            
            
              
                City of South Lyon
              
            
            
            
              Maps are available for inspection at City of South Lyon, 335 South Warren Street, South Lyon, MI.
            
            
            
              Send comments to Rodney L. Cook, City Manager, 335 South Warren Street, South Lyon, MI 48178.
            
            
            
              
                City of Southfield
              
            
            
            
              Maps are available for inspection at Engineering Department, 26000 Evergreen Road, Southfield, MI.
            
            
            
              Send comments to Brandy Bakita, Stormwater Coordinator, 26000 Evergreen Road, Southfield, MI 48076.
            
            
            
              
                City of Sylvan Lake
              
            
            
            
              Maps are available for inspection at City Hall, 1820 Inverness Street, Sylvan Lake, MI.
            
            
            
              Send comments to John Martin, Manager, 1820 Inverness Street, Sylvan Lake, MI 48320.
            
            
            
              
                City of The Village of Clarkston
              
            
            
            
              Maps are available for inspection at City Office, 375 Depot Road, Clarkston, MI.
            
            
            
              Send comments to Art Pappas, City Manager, 375 Depot Road, Clarkston, MI 48346.
            
            
            
              
                City of Troy
              
            
            
            
              Maps are available for inspection at Engineering Department, 500 West Big Beaver Road, Troy, MI 48084.
            
            
            
              Send comments to Neal Schroeder, P.E., Civil Engineer, 500 West Big Beaver Road, Troy, MI 48084.
            
            
            
              
                City of Walled Lake
              
            
            
            
              Maps are available for inspection at City Hall, 1499 East West Maple Road, Walled Lake, MI 48390.
            
            
            
              Send comments to Lloyd Cureton, 1499 East West Maple Road, Walled Lake, MI 48390.
            
            
            
              
                City of Wixom
              
            
            
            
              Maps are available for inspection at Building Department, 49045 Pontiac Tr., Wixom, MI.
            
            
            
              Send comments to John Lipchik, Building Official, 49045 Pontiac Tr., Wixom, MI 48393.
            
            
            
              
                Commerce Township
              
            
            
            
              Maps are available for inspection at Commerce Building Department, 2840 Fisher Avenue, Commerce, MI 48390.
            
            
            
              Send comments to Jeff Bowdell, Building Official, 2840 Fisher Avenue, Commerce, MI 48390.
            
            
            
              
                Groveland Township
              
            
            
            
              Maps are available for inspection at 4695 Grange Hall Road, Holly, MI.
            
            
            
              Send comments to Judy Schulte, Zoning Administrator, 4695 Grange Hall Road, Holly, MI 48442.
            
            
            
              
                Highland Township
              
            
            
            
              Maps are available for inspection at Charter Township of Highland Planning Department, 205 North John Street, Highland, MI.
            
            
            
              Send comments to Lisa G. Burkhart, AICP, Zoning Administrator, 205 North John Street, Highland, MI 48357.
            
            
            
              
                Holly Township
              
            
            
            
              Maps are available for inspection at Holly Township Hall, 102 Civic Drive, Holly, MI.
            
            
            
              Send comments to Dale M. Smith, Supervisor, 102 Civic Drive, Holly, MI 48442.
            
            
            
              
                Independence Township
              
            
            
            
              Maps are available for inspection at Assessing Department and Building Department, Independence Township 90 North Main Street, Clarkston, MI 48346.
            
            
            
              Send comments to David Belcher, Building Department, 90 North Main Street, Clarkston, MI 48346.
            
            
            
              
                Lyon Township
              
            
            
            
              Maps are available for inspection at Giffels-Webster Engineers, Inc., 2871 Bond Street, Rochester Hills, MI 48309 and Charter of Lyon, 58000 Grand River Avenue, New Hudson, MI 48309.
            
            
            
              Send comments to Jason Mayer, Project Engineer, Giffels-Webster Engineers, Inc., 2871 Bond Street, Rochester Hills, MI 48309.
            
            
            
              
                Milford Township
              
            
            
            
              Maps are available for inspection at Supervisors Office, 1100 Atlantic, Milford, MI 48381.
            
            
            
              Send comments to Donald D. Green, Supervisors Office, 1100 Atlantic, Milford, MI 48381.
            
            
            
              
                Novi Township:
              
            
            
            
              Maps are available for inspection at 4425 Chedworth Drive, Northville, MI 48167.
            
            
            
              Send comments to Raymond Schovers, Supervisors, 4425 Chedworth Drive, Northville, MI 48167-8939.
            
            
            
              
                Oakland Township
              
            
            
            
              Maps are available for inspection at Township Hall, 4393 Collins Road, Rochester, MI 48306.
            
            
            
              Send comments to Bill Benoit, Building Director, 4393 Collins Road, Rochester, MI 48306.
            
            
            
              
                Orion Township
              
            
            
            
              
              Maps are available for inspection at Supervisors Office, 2525 Joslyn Road, Lake Orion, MI 48360.
            
            
            
              Send comments to Gerald A. Dywasuk, Supervisors Office, 2525 Joslyn Road, Lake Orion, MI 48360.
            
            
            
              
                Rose Township
              
            
            
            
              Maps are available for inspection at Rose Township Hall, 204 Franklin Street, Holly, MI 48442.
            
            
            
              Send comments to Dave Schang, Building Official, 204 Franklin Street, Holly, MI 48442.
            
            
            
              
                Southfield Township
              
            
            
            
              Maps are available for inspection at Township Hall, 18550 West Thirteen Mile Road, Southfield Township, MI 48025.
            
            
            
              Send comments to Sharon Tischler, Clerk, 18550 West Thirteen Mile Road, Southfield Township, MI 48025.
            
            
            
              
                Village of Beverly Hills
              
            
            
            
              Maps are available for inspection at Village of Beverly Hills, 18500 West Thirteen Mile Road, Beverly Hills, MI 48025.
            
            
            
              Send comments to Renzo Spallasso, Engineer, 18500 West Thirteen Mile Road, Beverly Hills, MI 48025.
            
            
            
              
                Village of Bingham Farms:
              
            
            
            
              Maps are available for inspection at 24255 West Thirteen Mile Road, Suite 190, Bingham Farms, MI 48025.
            
            
            
              Send comments to Kathryn Hagaman, Clerk, 24255 West Thirteen Mile Road, Suite 190, Bingham Farms, MI 48025.
            
            
            
              
                Village of Franklin
              
            
            
            
              Maps are available for inspection at Village Hall, 32325 Franklin Road, Franklin, MI 48025.
            
            
            
              Send comments to Bill Dinnan, Building Official, 32325 Franklin Road, Franklin, MI 48025.
            
            
            
              
                Village of Holly
              
            
            
            
              Maps are available for inspection at Clerk-Treasurer, 202 South Saginaw Street, Holly, MI 48442.
            
            
            
              Send comments to Marsha Powers, Clerk “Treasurer, 202 South Saginaw Street, Holly, MI 48442.
            
            
            
              
                Village of Lake Orion
              
            
            
            
              Maps are available for inspection at Village of Orion, 37 East Flint Street, Lake Orion, MI 48362.
            
            
            
              Send comments to Jo Ann Tassel, Manager, 37 East Flint Street, Lake Orion, MI 48362.
            
            
            
              
                Village of Milford
              
            
            
            
              Maps are available for inspection at Village Clerk, Ann Collins, 1100 Atlantic Street, Milford, MI 48381.
            
            
            
              Send comments to Randy Sapelak, Building and Zoning Official, 1100 Atlantic Street, Milford, MI 48381.
            
            
            
              
                Village of Ortonville
              
            
            
            
              Maps are available for inspection at 476 Mill Street, Ortonville, MI 48462.
            
            
            
              Send comments to Paul C. Zelenak, Manager, 476 Mill Street, Ortonville, MI 48462.
            
            
            
              
                Village of Wolverine Lake
              
            
            
            
              Maps are available for inspection at Village Hall, 425 Glengary Road, Wolverine Lake, MI 48390.
            
            
            
              Send comments to Timothy Brandt, Building Inspector, 425 Glengary Road, Wolverine Lake, MI 48390.
            
            
            
              
                Waterford Township
              
            
            
            
              Maps are available for inspection at Building and Engineering Department, 5200 Civic Center Drive, Waterford, MI 48329.
            
            
            
              Send comments to Stacy St. James, Environmental Coordinator, Engineering Department, 5200 Civic Center Drive, Waterford, MI 48329.
            
            
            
              
                West Bloomfield Township
              
            
            
            
              Maps are available for inspection at West Bloomfield Township, 4550 Walnut Lake Road, West Bloomfield, MI 48325.
            
            
            
              Send comments to David Flaisher, Supervisor, 4550 Walnut Lake Road, West Bloomfield, MI 48325.
            
            
            
              
                White Lake Township
              
            
            
            
              Maps are available for inspection at Township Hall, Building Department, 7525 Highland Road, White Lake, MI 48383.
            
            
            
              Send comments to Mike Kowall, Supervisor, 7525 Highland Road, White Lake, MI 48383.
            
            
            
              
                Barry County, Missouri and Incorporated Areas
              
            
            
              Unnamed Tributary No. 1
              Just upstream of the confluence with Flat Creek
              *1,309 
              +1,309 
              Barry County (Uninc. Areas) and 
            
            
               
              Approximately 2,325 upstream of Highway 248
              *1,320 
              +1,320 
              City of Cassville. 
            
            
              Town Branch
              Approximately 750 feet downstream of Main Street
              *1,308 
              +1,308 
              City of Cassville. 
            
            
               
              Approximately 2,950 feet upstream of County House Road
              *1,350
              +1,350 
            
            
              Brock Branch
              Just upstream of the confluence with Flat Creek
              *1,310 
              +1,310 
              City of Cassville. 
            
            
               
              Approximately 1,535 feet upstream of the confluence with Flat Creek 
              *1,318 
              +1,319 
            
            
              Hawk Branch
              Approximately 1,220 feet downstream of Presley Drive
              *1,320
              +1,321
              City of Cassville.
            
            
               
              Approximately 160 feet upstream of Oak Hill Drive
              *1,337
              +1,338 
            
            
              Flat Creek
              Approximately 1,500 feet downstream of Thirteenth Street
              *1,297
              +1,298
              Barry County (Uninc. Areas) and City of Cassville. 
            
            
               
              Approximately 3,100 feet upstream of County Bridge
              *1,319
              +1,320 
            
            
              
              Chapel Drain
              Just upstream of the confluence with Kelly Creek
              None
              +1,328
              Barry County (Uninc. Areas) and City of Monett. 
            
            
               
              At the intersection of City of Chapel Drain and Cleveland Street (Highway 60)
              None
              +1,334 
            
            
              Clear Creek
              Approximately 850 feet downstream of the confluence with Unnamed Tributary
              None
              +1,245
              Barry County (Uninc. Areas) and City of Monett. 
            
            
               
              Approximately 225 feet Monett upstream of Farm Road 1090
              None
              +1,345 
            
            
              Kelly Creek
              Approximately 300 feet downstream of Dairy Street
              *1,284
              +1,290
              Barry County (Uninc. Areas) and City of Monett. 
            
            
               
              Approximately 4,850 City of feet upstream of Chapel Drive
              None
              +1,353 
            
            
              Unnamed Tributary
              Just upstream of the confluence with Clear Creek
              None
              +1,250
              Barry County (Uninc. Areas) and City of Monett. 
            
            
               
              Approximately 1,440 feet upstream of Highway 37
              None
              +1,350 
            
            
              Kelly Creek Tributary
              Just upstream of the confluence with Clear Creek
              None
              +1,303
              City of Monett. 
            
            
               
              Approximately 3,700 feet upstream of Cleveland Street
              None
              +1,366 
            
            
              Boys Drain
              Just upstream of the confluence with Unnamed Tributary
              None
              +1,298
              City of Monett. 
            
            
               
              Approximately 220 feet upstream of the Sixth Street
              None
              +1,338 
            
            
              *National Geodetic Vertical Datum 
            
            
              +North American Vertical Datum
            
            
            
              
                ADDRESSES
              
            
            
              
                Barry County (Unincorporated Areas)
              
            
            
            
              Maps are available for inspection at the County Courthouse, 700 Main Street, Cassville, MO 65625.
            
            
            
              Send comments to the Honorable Cherry Warren, Presiding Commissioner, Barry County, 700 Main Street, Suite 2, Cassville, MO 65625.
            
            
            
              
                City of Monett
              
            
            
            
              Maps are available for inspection at City Hall, 217 Fifth Street, Monett, MO 65708.
            
            
            
              Send comments to the Honorable James Orr, Mayor, City of Monett, P.O Box 110, Monett, MO 65708.
            
            
            
              
                City of Cassville
              
            
            
            
              Maps are available for inspection at City Hall, 300 Main Street, Cassville, MO 65625.
            
            
            
              Send comments to the Honorable Jim Craig, Mayor, City of Cassville, 300 Main Street, Cassville, MO 65625.
            
            
            
              
                Harris County, Texas and Incorporated Areas
              
            
            
              Adlong Ditch
              Approximately 100 feet downstream of Peters Road
              None
              +62
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Cedar Bayou
              None
              +42 
            
            
              Armand Bayou
              Approximately 1,500 feet upstream of Nasa Road
              *11
              +12
              Harris County (Uninc. Areas) and City Of Pasadena 
            
            
               
              Approximately 200 feet downstream of Oleander Drive
              *30
              +30 
            
            
              B112-02-00 Interconnect
              At confluence with B112-02-00
              None
              +20
              City of La Porte. 
            
            
               
              At confluence with Spring Gully
              None
              +17 
            
            
              Bear Creek
              Approximately 3,500 feet downstream of Katy Hockley Cut-Off Road
              *161
              +160
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Langham Creek
              *104
              +101 
            
            
              Beltway 8 Outfall Ditch
              Approximately 1,300 feet downstream of Fallbrook Road
              None
              +106
              Harris County (Uninc. Areas) 
            
            
               
              At confluence with White Oak Bayou
              *102
              +99 
            
            
              Bender Lake & Continuation of Bender Lake
              Approximately 900 feet downstream of Dry Spring Lane
              None
              +104
              Harris County (Uninc. Areas) 
            
            
               
              At confluence with Spring Creek
              *89
              +90 
            
            
              Bens Branch
              Approximately 300 feet upstream of Northpark Drive
              *73
              +73
              City of Houston, Harris County (Uninc. Areas) 
            
            
               
              At confluence with West Fork San Jacinto River
              *50
              +50 
            
            
              Bering Ditch
              Approximately at Olympic Circle
              *59
              +52
              City of Houston. 
            
            
               
              At confluence with Buffalo Bayou
              *56
              +52 
            
            
              Berry Bayou
              600 feet upstream of Evalyn Wilson Park
              *35
              +34
              City of Houston and City of South Houston. 
            
            
               
              At confluence with Sims Bayou
              *17
              +21 
            
            
              
              Berry Creek (and Unnamed Tributary to Berry Creek)
              200 feet downstream of Wingtip Drive
              *42
              +41
              City of Houston. 
            
            
               
              At confluence with Berry Bayou
              *19
              +21 
            
            
              Big Gulch
              Approximately 4,000 feet upstream of Beaumont Highway
              *44
              +40
              Harris County of (Uninc. Areas). 
            
            
               
              At confluence with Greens Bayou
              *24
              +26 
            
            
              Big Island Slough
              Approximately 200 feet upstream of McCarthy Road
              None
              +23
              Harris County (Uninc. Areas), City of Pasadena, and City of La Porte. 
            
            
               
              At confluence with Armada Bayou
              *12
              +12 
            
            
              Bintliff Ditch
              Approximately 100 feet downstream of Bellaire Boulevard
              *65
              +64
              City of Houston. 
            
            
               
              At confluence with Brays Bayou
              *61
              +61 
            
            
              Blacks Branch
              Approximately 500 feet upstream of Cantertrot Drive
              *65
              +66
              Harris County (Uninc. Areas), and City of Humble. 
            
            
               
              At confluence with West Fork San Jacinto River
              *63
              +61 
            
            
              Boggs Gully
              Approximately 900 feet upstream of Baker Drive
              *184
              +179
              Harris County (Uninc. Areas) and City of Tomball. 
            
            
               
              At confluence with Spring Creek
              *151
              +153 
            
            
              Boggy Bayou
              Approximately 300 feet upstream of Willowbend Drive
              None
              +30
              City of Pasadena. 
            
            
               
              At confluence with Buffalo Bayou-Houston Ship Channel
              None
              +11 
            
            
              Brays Bayou
              Approximately 900 feet downstream of Vineyard Drive
              *83
              +85
              Harris County of (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Ship Channel
              *12
              +12 
            
            
              Briar Branch
              Approximately 500 feet downstream of Blalock Road
              *77
              +75
              City of Houston and of City of Spring Valley. 
            
            
               
              At confluence with Spring Branch
              *52
              +48 
            
            
              Brickhouse Gully
              Approximately 500 feet upstream of Gessner Road
              *101
              +97
              City of Houston. 
            
            
               
              At confluence with White Oak Bayou
              *68
              +66 
            
            
              Buffalo Bayou-Houston Ship Channel
              Approximately at Phelps Road
              *12
              +12
              City of Houston. 
            
            
               
              At confluence with San Jacinto River, Houston Ship Channel
              *11
              +11 
            
            
              Buffalo Bayou
              Approximately 100 feet upstream of Highway 6
              *80
              +77
              City of Houston and City of Piney Point Village. 
            
            
               
              At confluence with Ship Channel
              *12
              +12 
            
            
              Cane Island Branch 
              Approximately at Pitts Road 
              *159 
              +158 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Barker Dam 
              *98 
              +97 
            
            
              Caney Creek 
              Approximately 3,000 feet upstream of Main Street (Extended)
              *64 
              +63 
              City of Houston. 
            
            
               
              At confluence with East Fork San Jacinto River
              *56 
              +58 
            
            
              Cannon Gully 
              Approximately 100 feet upstream of Kuykendahl Road (Uninc. Areas) 
              *139
              +138
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Willow Creek
              *130
              +130 
            
            
              Carpenter Bayou
              Approximately 500 feet upstream of Beaumont Highway
              None
              +39
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Ship Channel
              *12
              +12 
            
            
              Cary Bayou
              Approximately 2,500 feet upstream of Archer Road
              *30
              +29
              Harris County (Uninc. Areas) and City of Baytown. 
            
            
               
              At confluence with Cedar Bayou
              *15
              +14 
            
            
              Cedar Bayou
              Approximately 1,500 feet upstream of Huffman Eastgate Road
              *72
              +71
              Harris County (Uninc. Areas) and City of Baytown. 
            
            
               
              At confluence with Galveston Bay
              *12
              +12 
            
            
              Cedar Bayou Diversion Channel
              Approximately at Tri City Beach Road
              *12
              +12
              Harris County (Uninc. Areas) and City of Baytown. 
            
            
               
              At confluence with Galveston Bay
              *12
              +12 
            
            
              Channel A to Cypress Creek
              Approximately 1,500 feet upstream of Mason Road
              *155
              +156
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Channel A
              *150
              +149 
            
            
              Channel D to Channel A to Cypress Creek
              Approximately 150 feet upstream of Edworthy Road
              None 
              +170
              Harris County (Uninc. Areas). 
            
            
              
               
              At confluence with Channel A
              *153
              +154 
            
            
              Chimney Rock Diversion Channel
              Approximately 100 feet upstream of Benning Drive
              *56
              +57
              City of Houston. 
            
            
               
              At confluence with Brays Bayou
              *56
              +56 
            
            
              City Ditch
              Approximately 500 feet downstream of Bellaire Boulevard
              *69
              +66
              City of Houston. 
            
            
               
              At confluence with Brays Bayou
              *68
              +65 
            
            
              Clawson Ditch
              Approximately 200 feet downstream of FM 1942
              None
              +45
              Harris County (Uninc. Areas.). 
            
            
               
              At confluence with Cedar Bayou
              None
              +34 
            
            
              Clear Creek
              Approximately 2,000 feet downstream of Hiram Clarke Road
              *65
              +64
              Harris County (Uninc. Areas), City of Seabrook, City of El Lago, City of Houston, City of Nassau Bay, City of Pearland, and City of Webster. 
            
            
               
              At confluence with Galveston Bay
              *18
              +18
              
            
            
              Clodine Ditch
              Approximately 7,000 feet upstream of Bridgecrest Court (Extended)
              *91
              +93
              City of Houston. 
            
            
               
              At confluence with Buffalo Bayou
              *80
              +77 
            
            
              Cole Creek
              Approximately 100 feet upstream of Fisher Road
              *103
              +100
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with White Oak Bayou
              *73
              +70 
            
            
              Cotton Patch Bayou
              Approximately at Railroad
              *12
              +14
              City of Houston and City of Pasadena. 
            
            
               
              At confluence with Buffalo Bayou-Houston Ship Channel
              *12
              +12 
            
            
              County
              Approximately 100 feet upstream of Wisdom Drive
              None
              +32
              City of Pasadena and City of Deer Park. 
            
            
               
              At confluence with Armand Bayou
              None
              +27 
            
            
              Cow Bayou
              700 feet upstream of Camino Real Boulevard
              *11
              +12
              City of Houston and City of Webster. 
            
            
               
              At confluence with Clear Creek
              *11
              +12 
            
            
              Cypress Creek
              Approximately at Harris County Limit
              *184
              +185
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Spring Creek
              *76
              +78 
            
            
              Dinner Creek
              Approximately 3,000 feet upstream of Fry Road
              *142
              +142
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Langham Creek
              *124
              +119 
            
            
              Dry Creek
              Approximately 4,000 feet upstream of Cypresswood Drive
              None
              +155
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Cypress Creek
              *142
              +140 
            
            
              Dry Gully
              Approximately 600 feet downstream of Spring Cypress Road
              *139
              +137
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Cypress Creek
              *113
              +114 
            
            
              E. 13th St. Outfall Channel
              Approximately 700 feet downstream of Luella Lane
              None
              +25
              City of Deer Park. 
            
            
               
              At confluence with Patrick Bayou
              None 
              +20 
            
            
              East Fork Goose Creek
              Approximately 500 feet downstream of South Road
              *28
              +25
              Harris County (Uninc. Areas) and City of Baytown. 
            
            
               
              At confluence with Goose Creek
              *13
              +15 
            
            
              East Fork Mound Creek
              Approximately at Highway 290
              None
              +270
              Harris County (Uninc. Areas). 
            
            
               
              Approximately at Highway 6
              *247
              +248 
            
            
              East Fork San Jacinto River
              Approximately 700 feet upstream of Huffman Cleveland Road
              *72
              +72
              Harris County (Uninc. Areas) City of Houston. 
            
            
               
              At confluence with Lake Houston
              *50
              +50 
            
            
              Faulkey Gully
              Approximately 2,000 feet downstream of Telge Road
              *158
              +157
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Cypress Creek
              *123
              +124 
            
            
              Fondren Diversion Channel
              Approximately 900 feet upstream of Garden Road
              *67
              +65
              City of Missouri City and City of Houston. 
            
            
               
              At confluence with Brays Bayou
              *61
              +61 
            
            
              Garners Bayou
              Approximtely 600 feet downstream of Humble Westfield Road
              *90
              +87
              Harris County (Uninc. Areas), City of Humble, and City of Houston. 
            
            
               
              At confluence with Greens Bayou
              *57
              +56 
            
            
              Glenmore Ditch
              Approximately at Bond Street
              *29
              +27
              City of Houston and City of Pasadena. 
            
            
              
               
              At confluence with Buffalo Bayou-Houston Ship Channel
              *12
              +12 
            
            
              Goose Creek
              Approximately 100 feet downstream of Barbers Hill Road
              *42
              +42
              Harris County (Uninc. Areas) and City of Baytown. 
            
            
               
              At confluence with Ship Channel
              *12
              +12 
            
            
              Greens Bayou
              Approximately 400 feet downstream of Cope Land Road
              *130
              +128
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Buffalo Bayou-Houston Ship Channel
              *12
              +12 
            
            
              Gum Gully
              Approximately 1,000 feet upstream of Stroker Road
              *59
              +59
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Jackson Bayou
              *29
              +28 
            
            
              Halls Bayou
              Approximately at Moselle Road
              *104
              +99
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Greens Bayou
              *33
              +36 
            
            
              Halls Road Ditch
              Approximately 3,300 feet upstream of Fuqua Road
              *41
              +39
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Clear Creek
              *29
              +29 
            
            
              Harris Gully 
              At Rice Boulevard
              None 
              +46 
              City of Houston. 
            
            
               
              At confluence with Brays Bayou 
              None 
              +41 
            
            
              Horsepen Bayou 
              Approximately 900 feet downstream of SH3 Highway
              *25 
              +25 
              City of Houston and City of Pasadena. 
            
            
               
              At confluence with Armand Bayou 
              *11 
              +12 
            
            
              Horsepen Bayou (City of Baytown)
              Approximately 2,500 feet upstream of FM 146
              *20 
              +20 
              City of Baytown. 
            
            
               
              At confluence with Cedar Bayou 
              *17 
              +15 
            
            
              Horsepen Bayou Diversion Channel
              Approximately 100 feet upstream of Garden Creek Way 
              *21 
              +20
              City of Houston. 
            
            
               
              At confluence with Horsepen Bayou 
              *20 
              +20 
            
            
              Horsepen Creek 
              Approximately 4,500 feet upstream West Road
              None 
              +135 
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              Approximately at Summerville Lane 
              *107 
              +105 
            
            
              Hughes Gully 
              Approximately at Lenze Road
              *135 
              +133 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Willow Creek
              *129 
              +128 
            
            
              Hunting Bayou 
              Approximately 500 feet downstream of Jensen Drive
              *47 
              +46 
              City of Houston, City of Galena Park and City of Jacinto City. 
            
            
               
              At confluence with Ship Channel 
              *12 
              +12 
            
            
              Jackson Bayou
              Approximately 200 feet downstream of Ramsey Road 
              *49 
              +49
              Harris County of (Uninc. Areas). 
            
            
               
              At confluence with Ship Channel
              *29 
              +28 
            
            
              Jordan Gully 
              Approximately 400 feet downstream of Derric Drive
              *68 
              +70 
              Harris County  (Uninc. Areas), City of Houston, and City of Humble. 
            
            
               
              At confluence with West Fork San Jacinto River 
              *61 
              +60 
            
            
              Keegans Bayou 
              Approximately 1,300 feet upstream of Eldridge
              *86 
              +84 
              City of Houston. 
            
            
               
              At Braeswood Boulevard
              *68 
              +64 
            
            
              Kickapoo Creek 
              Approximately 300 feet downstream of Fiel Store Road
              None 
              +271 
              Harris County (Uninc. Areas). 
            
            
              
              At confluence with Spring Creek 
              None 
              +220 
            
            
              Kothman Gully 
              Approximately 200 feet downstream of Peachstone Place
              *138 
              +134 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Seals Gully 
              *108 
              +106 
            
            
              Lake Houston 
              Approximately at FM 1960 
              *50 
              +50 
              City of Houston. 
            
            
               
              At Lake Houston Dam 
              *50 
              +49 
            
            
              Langham Creek (Addicks Reservoir Diversion Channel)
              Approximately at Peek Road
              *156 
              +158 
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Buffalo Bayou 
              *80 
              +76 
            
            
              Lemm Gully 
              Approximately 800 feet upstream of Louetta Road
              *112 
              +112 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Cypress Creek 
              *90 
              +91 
            
            
              Little Cedar Bayou 
              Approximately 100 feet upstream of Southern Pacific Railroad 
              *21 
              +21 
              City of La Porte. 
            
            
               
              Approximately at South Broadway Street
              *13 
              +13 
            
            
              
              Little Cypress Creek
              Approximately 3,000 feet downstream of Kermier Road
              *221 
              +219 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Little Cypress Creek 
              None 
              +132 
            
            
              Little Mound Creek 
              Approximately 1,100 feet downstream of Burton Cemetery Road
              *232 
              +234 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Mound Creek 
              *205 
              +208 
            
            
              Little Vince Bayou 
              Approximately at Wichtia Street 
              *28 
              +28 
              City of Houston and City of Pasadena. 
            
            
               
              At confluence with Vince Bayou 
              *12 
              +12 
            
            
              Little White Oak Bayou
              Approximately 200 feet upstream of Rittenhouse
              *83 
              +81 
              City of Houston. 
            
            
               
              At confluence with White Oak Bayou
              *42 
              +38 
            
            
              Luce Bayou 
              Approximately 4,500 feet upstream of Trent Road (Extended)
              *67 
              +72 
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with East Fork San Jacinto   
              *50 
              +50 
            
            
              Mason Creek (Unnamed Tributary to Mason Creek)
              Approximately 100 feet downstream Charlton House Lane 
              *130 
              +135 
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Barker Reservoir
              *98 
              +97 
            
            
              McGee Gully 
              Approximately 1,600 feet downstream of North Main Street
              *34 
              +33 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Cedar Bayou 
              *18 
              +17 
            
            
              Metzler Creek 
              Approximately 500 feet downstream of Kuykendahl Road
              None 
              +138 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Cannon Gully 
              *130 
              +131 
            
            
              Mexican Gully 
              Approximately 2,000 feet upstream of confluence with Luce Bayou
              *67 
              +64 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Luce Bayou 
              *59 
              +64 
            
            
              Mills Branch 
              Approximately 1,000 feet upstream of Mills Branch Road
              None 
              +73 
              City of Houston. 
            
            
               
              At confluence with White Oak Creek 
              *61 
              +61 
            
            
              Mound Creek 
              Approximately 1,500 feet downstream of confluence with Little Mound Creek
              *204 
              +207 
              Harris County (Uninc. Areas). 
            
            
               
              Approximately 6,500 feet downstream of Yellowbird Road (Extended) 
              *192 
              +192 
            
            
              North Fork Greens Bayou
              Approximately 400 feet downstream of Sablechase Drive 
              *108 
              +108 
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Greens Bayou 
              *93 
              +91 
            
            
              Panther Creek 
              Approximately at Holland Avenue 
              *12 
              +14 
              City of Houston and City of Galena Park. 
            
            
               
              At confluence with Buffalo Bayou—Houston Ship Channel
              *12 
              +12 
            
            
              Patrick Bayou 
              Approximately 100 feet downstream of Avenue X
              None 
              +25 
              City of Houston and City of Deer Park. 
            
            
               
              At confluence with Buffalo Bayou—Houston Ship Channel 
              *12 
              +11 
            
            
              Pillot Gully 
              Approximately 400 feet downstream of Gregson Road 
              *149 
              +145 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Cypress Creek 
              *118 
              +120 
            
            
              Pine Gully (C103-00-00)
              200 feet upstream of Plum Road 
              *36 
              +35 
              City of Houston. 
            
            
               
              At confluence with Sims Bayou 
              *15 
              +21 
            
            
              Pine Gully (F220-00-00 & F220-03-00)
              Approximately at Old Highway 146 
              *12 
              +12 
              Harris County (Uninc. Areas) and City of Seabrook. 
            
            
               
              At confluence with Tributary of Pine Gully
              *12 
              +12 
            
            
              Pine Gully (Q101-00-00)
              Approximately at Tri City Beach Road
              *12 
              +12 
              City of Baytown. 
            
            
               
              At confluence with Cedar Bayou 
              *12 
              +12 
            
            
              Plum Creek 
              150 feet upstream of Fennel Road 
              *30 
              +20 
              City of Houston. 
            
            
               
              At confluence with Sims Bayou 
              *15 
              +19 
            
            
              Poor Farm Ditch 
              Approximately 1,000 feet downstream of Milford Street
              None 
              +50 
              City of Houston, City of Southside Place, and City of West University Place. 
            
            
               
              At confluence with Brays Bayou 
              None 
              +48 
            
            
              Private
              Approximately 700 feet upstream of Havana Drive
              None 
              +32 
              City of Deer Park. 
            
            
               
              At confluence with B114-00-00 
              None 
              +32 
            
            
              Reinhardt Bayou 
              Approximately 4,000 feet downstream John F. Kennedy Service Road
              *80
              +78
              City of Houston. 
            
            
               
              At confluence with Garners Bayou
              *67
              +65 
            
            
              
              Roan Gully 
              Approximately 200 feet downstream of Stuebner Airline Road
              *150 
              +148 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Willow Creek
              *137
              +137 
            
            
              Rock Hollow 
              Approximately 1,400 feet upstream of Mound Road 
              *208 
              +208 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Cypress Creek 
              *162
              +161 
            
            
              Rolling Fork 
              Approximately 200 feet upstream of Plum Ridge Drive
              *112 
              +108 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with White Oak Bayou
              *99 
              +96 
            
            
              Rummel Creek 
              Approximately at Chatteron Drive 
              None 
              +86 
              City of Houston. 
            
            
               
              At confluence with Buffalo Bayou 
              None 
              +66 
            
            
              Salt Water Ditch 
              150 feet upstream of Bellfort Avenue 
              *41 
              +41 
              City of Houston. 
            
            
               
              At confluence with Sims Bayou
              *40
              +35 
            
            
              San Jacinto River
              Approximately 1,000 feet upstream of I-10 
              *14 
              +13 
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              Approximately at the downstream fame of Lake Houston Dam
              *34
              +33 
            
            
              San Jacinto River-Houston Ship Channel
              Approximately at Battleground Road
              *15
              +15
              City of Houston. 
            
            
               
              At confluence with Galveston Bay
              *19
              +19 
            
            
              Schramm Gully
              Approximately at Cavalcade
              *47
              +46
              City of Houston. 
            
            
               
              At confluence with Hunting Bayou
              *47
              +46 
            
            
              Schultz Gully
              Approximately 700 feet downstream Aldine Westfield Road
              *89
              +94
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Cypress Creek
              *84
              +84 
            
            
              Seals Gully
              Approximately at Rhodes Road
              *132
              +134
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Cypress Creek
              *98
              +96 
            
            
              Senger Gully
              Approximately 500 feet upstream of Old Holzwarth Road
              *115
              +113
              Harris County (Uninc. Areas) City of Houston. 
            
            
               
              At confluence with Lemm Gully
              *90
              +91 
            
            
              Sheldon Reservoir
              Approximately 2,500 feet upstream of South Lake Houston Parkway
              *49
              +48
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Carpenter Bayou
              *49
              +48 
            
            
              Shook Gully
              Approximately 5,500 feet upstream of Doverbrook Drive (Extended)
              None
              +76
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Luce Bayou
              *55
              +59 
            
            
              Sims Bayou
              200 feet upstream of Beltway 8
              *70
              +66
              City of Houston. 
            
            
               
              At confluence with Ship Channel
              *12
              +13 
            
            
              Soldiers Creek
              Approximately 200 feet downstream of Piney Point Road
              None
              +72
              City of Piney Point Village. 
            
            
               
              At confluence with Buffalo Bayou
              None
              +52 
            
            
              South Mayde Creek (Unnamed Tributary to South Mayde Creek)
              Approximately 10,500 feet upstream of Katy Hockley Road
              *170
              +170
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Addicks Reservoir
              *104
              +101 
            
            
              Spring Branch
              Approximately at Campbell Road
              *81
              +77
              City of Spring Valley and City of Houston. 
            
            
               
              At confluence with Buffalo Bayou
              *52
              +48 
            
            
              Spring Creek
              Approximately 1,000 feet upstream of Waller Gladdish Road
              None
              +291
              Harris County (Uninc. Areas), City of Houston, and City of Tomball. 
            
            
               
              At confluence with West Fork San Jacinto River
              *66
              +66 
            
            
              Spring Gully (G109-00-00)
              Approximately 1,500 feet upstream of Red Bluff Road
              *15
              +14
              City of Pasadena and City of La Porte. 
            
            
               
              Approximately 2,500 feet upstream of Fairmont Parkway
              None
              +17 
            
            
              Spring Gully (K-131-00-00)
              Approximately 1,000 feet upstream of Spring Cypress Road
              None
              +138
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Cypress Creek
              *107
              +108 
            
            
              Spring Gully (O200-00-00)
              Approximately 1,000 feet downstream of Prairie Road
              *36
              +35
              Harris County (Uninc. Areas) and City of Baytown. 
            
            
               
              At confluence with Burnett Bay
              *12
              +12 
            
            
              Spring Gully (P110-00-00)
              Approximately 1,500 feet downstream of Lake Houston Parkway
              None
              +30
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Greens Bayou
              *26
              +29 
            
            
              Spring Gully Diversion Channel
              Approximately 200 feet downstream of Spring Gully
              *22
              +20
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with San Jacinto River
              *15
              +13 
            
            
              
              Sulphur Gully
              Approximately 1,500 feet downstream of Flaggstaff Lane
              None
              +34
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Greens Bayou
              *26
              +28 
            
            
              Swengel Ditch
              At East Ocean Drive
              None
              +42
              City of Houston. 
            
            
               
              At confluence with Sims Bayou
              None
              +40 
            
            
              Taylor Bayou
              At Shoreacres Boulevard
              *11
              +11
              City of Taylor Lake Village, City of El Lago, and City of Pasadena. 
            
            
               
              At confluence with Clear Creek
              *11
              +11 
            
            
              Taylor Bayou Diversion Channel
              1,000 feet West of Shady Lane
              None
              +11
              Harris County (Uninc. Areas) and City of Pasadena. 
            
            
               
              At confluence with Taylor Bayou
              None
              +11 
            
            
              Taylor Gully
              Approximately 400 feet upstream of Manor Drive
              *72
              +73
              City of Houston. 
            
            
               
              At confluence with White Oak Creek
              *57
              +59 
            
            
              Theiss Gully & Tributary to Theiss Gully
              Approximately 1,700 feet upstream of Suzanne Court
              *144
              +144
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Spring Gully
              *108
              +108 
            
            
              Tributary 1.61 to Brickhouse Gully
              Approximately at Pinemont Drive
              *85
              +82
              City of Houston. 
            
            
               
              At confluence with Brickhouse Gully
              *76
              +71 
            
            
              Tributary 0.12 to Tributary 13.92
              Approximately 2,000 feet upstream of Botkins Road
              *216
              +215
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Tributary 13.92 to Little Cypress Creek
              *186
              +187 
            
            
              Tributary 0.26 to Willow Creek
              Approximately 2,000 feet downstream of Fox Hollow Boulevard
              *121
              +120
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Willow Creek
              *121
              +120 
            
            
              Tributary 0.55 to Tributary 3.19 Garners
              Approximately 100 feet downstream of Houston Avenue
              *80
              +77
              Harris County (Uninc. Areas) and City of Humble. 
            
            
               
              At confluence with Williams Gully
              *65
              +63 
            
            
              Tirbutary 1.25 to Boggs Gully
              Approximately 800 feet downstream of Hufsmith Kohrville Road
              *173
              +173
              Harris County (Uninc. Areas) and City of Tomball. 
            
            
               
              At confluence with Boggs Gully
              *158
              +159 
            
            
              Tributary 1.63 to Rock Hollow
              Approximately 1.5 miles downstream of Mount Road
              *194
              +193
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Rock Hollow
              *166
              +165 
            
            
              Tributary 1.78 to Willow Springs Bayou
              Approximately 300 feet upstream of North P Street
              *27
              +27
              City of Deer Park and City of La Porte. 
            
            
               
              At confluence with Willow Springs Bayou
              *23
              +20 
            
            
              Tributary 1.95 to North Fork Greens Bayou
              Approximately 2,000 feet downstream Bammel Road (FM 1960)
              *112
              +108
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Greens Bayou
              *95
              +97 
            
            
              Tributary 10.08 to Clear Creek
              2,500 feet downstream of Bay Area Boulevard
              *25
              +23
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Clear Creek
              *12
              +12 
            
            
              Tributary 10.1 to White Oak Bayou
              Approximately 300 feet downstream of Pinemont Drive 
              None 
              +80 
              City of Houston. 
            
            
               
              At confluence with White Oak Bayou
              *70 
              +71 
            
            
              Tributary 10.46 to Armand Bayou 
              Approximately 700 feet upstream of Preston Boulevard 
              None 
              +33 
              City of Pasadena. 
            
            
               
              At confluence with Armand Bayou 
              *22 
              +20 
            
            
              Tributary 10.77 to Sims Bayou 
              Approximately 200 feet downstream of Orem Drive
              *43 
              +40 
              City of Houston. 
            
            
               
              At confluence with Sims Bayou 
              *40 
              +36 
            
            
              Tributary 10.99 to Little Cypress Creek 
              Approximately 300 feet downstream of Cook Road 
              *213 
              +212 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Little Cypress Creek 
              *174 
              +175 
            
            
              Tributary 11.715 to Carpenters Bayou 
              Approximately 1,700 feet upstream of Beaumont Highway 
              *46 
              +43 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Carpenters Bayou 
              *40 
              +39 
            
            
              Tributary 11.96 to Halls Bayou 
              Approximately 900 feet downstream of East Carby Street
              *76 
              +73 
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Halls Bayou 
              *74 
              +73 
            
            
              Tributary 12.05 to Hunting Bayou 
              Approximately at Wipprecht Street 
              *51 
              +48 
              City of Houston. 
            
            
               
              At confluence with Hunting Bayou 
              *45 
              +44 
            
            
              
              Tributary 12.18 to Armand Bayou 
              Approximately at Beltway 8 
              *30 
              +30 
              City of Pasadena. 
            
            
               
              At confluence with Armand Bayou 
              *26 
              +26 
            
            
              Tributary 12.70 to Hunting Bayou 
              Approximately at Crane Street 
              *46 
              +45 
              City of Houston. 
            
            
               
              At confluence with Hunting Bayou 
              *46 
              +45 
            
            
              Tributary 13.50 to Willow Creek 
              Approximately 1,000 feet downstream of FM 2920
              *176 
              +174 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Willow Creek 
              *160 
              +160 
            
            
              Tributary 13.83 to Sims Bayou 
              Approximately 250 feet upstream of Sunbeam 
              *48 
              +42 
              City of Houston. 
            
            
               
              At confluence with Sims Bayou 
              *44 
              +42 
            
            
              Tributary 13.92 to Little Cypress Creek
              Approximately 600 feet downstream of Botkins Road 
              *201 
              +199 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Little Cypress 
              *186 
              +187 
            
            
              Tributary 14.27 to Greens Bayou 
              Approximately 300 feet downstream of Van Zandt 
              *64 
              +62 
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Greens Bayou 
              *41 
              +43 
            
            
              Tributary 14.82 to Greens Bayou 
              Approximately 200 feet downstream of Spottswood Drive 
              None 
              +63 
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Greens Bayou 
              *44 
              +44 
            
            
              Tributary 15.8 to White Oak Bayou 
              Approximately 500 feet downstream of Fairbanks North Houston Road 
              *104 
              +100 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with White Oak Bayou 
              *92 
              +89 
            
            
              Tributary 17.82 to Sims Bayou 
              Approximately 100 feet downstream of Airport Boulevard 
              *53 
              +52 
              City of Houston. 
            
            
               
              At confluence with Sims Bayou 
              *53 
              +52 
            
            
              Tributary 19.05 to White Oak Bayou 
              Approximately 1,300 feet downstream of Wright Road 
              *115 
              +111 
              City of Jersey Village. 
            
            
               
              At confluence with White Oak Bayou 
              *109 
              +104 
            
            
              Tributary 19.82 to White Oak Bayou
              Approximately at Highway 290 
              *117 
              +114 
              City of Jersey Village. 
            
            
               
              At confluence with White Oak Bayou 
              *111 
              +106 
            
            
              Tributary 2.00 to Berry Bayou 
              700 feet upstream of College Street 
              *35 
              +33 
              City of Houston and City of South Houston. 
            
            
               
              At confluence with Berry Bayou
              *23 
              +24 
            
            
              Tributary 2.01 to Williams Gully 
              Approximately 1,000 feet downstream of Atascocita Road 
              *72 
              +70 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Williams Gully 
              *57 
              +58 
            
            
              Tributary 2.1 to Spring Gully 
              Approximately 600 feet upstream of Plymouth Ridge 
              *133 
              +133 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Spring Gully 
              *116 
              +114 
            
            
              Tributary 2.17 to Tributary 52.9 to Upper Buffalo Bayou/ Cane 
              Approximately 300 feet downstream of Mason Road 
              *103 
              +100 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Tributary 52.9 to Upper Buffalo Bayou/ Cane 
              *100 
              +100 
            
            
              Tributary 2.44 to Willow Creek 
              Approximately 400 feet downstream of Alderley Road 
              *135 
              +135 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Willow Creek 
              *123 
              +123 
            
            
              Tributary 2.70 to Gum Gully 
              Approximately 1,200 feet upstream of Humble Crosby Road 
              *52 
              +51 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Gum Gully 
              *33 
              +35 
            
            
              Tributary 20.25 to Sims Bayou 
              Approximately 500 feet downstream of Melanite 
              None 
              +59 
              City of Houston. 
            
            
               
              At confluence with Sims Bayou 
              *57 
              +55 
            
            
              Tributary 20.86 to Brays Bayou 
              Approximately 100 feet downstream of Southern Pacific Railroad 
              *74 
              +72 
              City of Houston. 
            
            
               
              At confluence with Brays Bayou 
              *69 
              +67 
            
            
              Tributary 20.88 to Greens Bayou 
              Approximately 200 feet downstream IH 59 
              *70 
              +68 
              Harris County (Uninc. Areas) City of Houston. 
            
            
               
              At confluence with Greens Bayou 
              *59 
              +59 
            
            
              Tributary 20.90 to Brays Bayou 
              Approximately 200 feet upstream of Cook Road 
              None 
              +81 
              City of Houston. 
            
            
               
              At confluence with Brays Bayou 
              *69 
              +67 
            
            
              Tributary 21.08 to Spring Creek 
              Approximately 250 feet downstream of Railroad 
              None 
              +131 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Spring Creek 
              *119 
              +118 
            
            
              
              Tributary 21.95 to Brays Bayou 
              Approximately 1,000 feet downstream of Wilcrest Drive 
              *72 
              +71 
              City of Houston. 
            
            
               
              Approximately at Synott Road 
              *82 
              +80 
            
            
              Tributary 22.69 to Brays Bayou 
              Approximately 400 feet upstream of Richmond Avenue
              *74 
              +72 
              City of Houston 
            
            
               
              Approximately 500 feet downstream of High Star Drive
              *74 
              +72 
            
            
              Tributary 23.53 to Brays Bayou 
              Approximately 100 feet downstream of Metro Boulevard
              None 
              +80 
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Brays Bayou 
              *75 
              +73 
            
            
              Tributary 24.97 to Greens Bayou 
              Approximately 350 feet downstream IH 45 
              *86 
              +82 
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Greens Bayou 
              *69 
              +68 
            
            
              Tributary 26.20 to Brays Bayou 
              Approximately 2,000 feet upstream of Piping Rock Road 
              *84 
              +82 
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Bray Bayou 
              *79 
              +78 
            
            
              Tributary 26.64 to Greens Bayou-Hoods Bayou 
              Approximately 2,000 feet upstream Farrell Road 
              99 
              +98 
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Greens Bayou 
              *73 
              +73 
            
            
              Tributary 29.16 to Brays Bayou 
              Approximately 400 feet upstream of Addicks Clodine Road 
              *85 
              +85 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Brays Bayou 
              *83 
              +84 
            
            
              Tributary 3.08 to Gum Gully 
              Approximately 7,500 feet upstream of Golf Club Drive 
              None 
              +56 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Gum Gully 
              *35 
              +36 
            
            
              Tributary 3.10 to 
              3,000 feet downstream of Red Bluff Road 
              *11 
              *11 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Taylor Bayou
              *11 
              *11 
              
            
            
              Tributary 3.19 to
              Approximately 150 feet downstream Wilson Road
              *72 
              +71
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Garners Bayou
              *62
              +61
              
            
            
              Tributary 3.31 to Berry Bayou
              100 feet upstream of Princess Drive
              *35
              +34
              City of Houston 
            
            
               
              At confluence with Berry Bayou
              *31
              +29
              City of South Houston. 
            
            
              Tributary 3.33 to Carpenters Bayou
              Approximately 700 feet downstream of Ashland Drive
              *29
              +28
              Harris County (Uninc. Areas. 
            
            
               
              At confluence with Carpenters Bayou
              *13
              +14
              
            
            
              Tributary 3.36 to Taylor Bayou
              1,000 feet downstream of Choates Road
              *11
              +11
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Taylor Bayou
              *11
              +11
              
            
            
              Tributary 3.9 to Turkey Creek
              Approximately 300 feet downstream West Little York Road
              None
              +110
              Harris County (Uninc. Areas) City of Houston. 
            
            
               
              At confluence with Turkey Creek
              *104
              +101
              
            
            
              Tributary 3.93 to Taylor Bayou
              500 feet West of Railroad
              *11
              +11
              Harris County (Uninc. Areas) and City of Pasadena. 
            
            
               
              At confluence with Taylor Bayou
              *11
              +11
              
            
            
              Tributary 32.23 to Greens Bayou
              Approximately 200 feet downstream Spears Road
              *103
              +98
              Harris County (Uninc. Areas. 
            
            
               
              At confluence with Greens Bayou
              *95
              *92
              
            
            
              Tributary 34.60 to Greens Bayou
              Approximately 300 feet downstream Antoine Drive
              *106
              +103
              Harris County (Uninc. Areas. 
            
            
               
              At confluence with Greens Bayou
              *103
              +99
              
            
            
              Tributary 36.6 to Cypress Creek
              Approximately 6,000 feet upstream of Access Road
              *153
              +152
              Harris County (Uninc. Areas. 
            
            
               
              At confluence with Cypress Creek
              *148
              +147
              
            
            
              Tributary 37.1 to Cypress Creek
              Approximately 1,000 feet downstream of Highway 290
              *154
              +153
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Cypress Creek
              *149
              +148
              
            
            
              Tributary 4.51 to Horsepen Bayou
              Approximately 600 feet upstream of Space Center Boulevard
              *22
              +22
              City of Houston. 
            
            
               
              At confluence with Horsepen Bayou
              *19
              +19
              
            
            
              Tributary 4.96 to Mason Creek
              Approximately 7,800 feet upstream of Peek Road South
              *135
              +135
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Mason Creek
              *125
              +122
              
            
            
              
              Tributary 40.7 to Cypress Creek
              Approximately 1,500 feet downstream of Highway 290
              *195
              +198
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Cypress Creek
              *157
              +156
              
            
            
              Tributary 42.7 to Cypress Creek
              Approximately 2 miles upstream of Jack Road
              *195
              +197
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Cypress Creek
              *160
              +159
              
            
            
              Tributary 44.5 to Cypress Creek
              Approximately 3,800 feet downstream of Mound Road
              *206
              +208
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Cypress Creek
              *166
              +164
              
            
            
              Tributary 5.44 to Horsepen Bayou
              200 feet upstream of Crescent Land
              None
              +21
              City of Houston. 
            
            
               
              At confluence with Horsepen Bayou
              *21
              +21
              
            
            
              Tributary 52.9 to Upper Buffalo Bayou/Cane
              Approximately 3,000 feet downstream Highland Knolls Drive
              *101
              +102
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Cane Island Branch
              *98
              +97
              
            
            
              Tributary 6.71 to Halls Bayou
              Approximately 200 feet downstream of Mount Houston
              None
              +62
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Halls Bayou
              *58
              +56
              
            
            
              Tributary 6.77 to Buffalo Bayou
              Approximately 400 feet upstream of First Street
              *12
              +12
              City of Houston. 
            
            
               
              At confluence with Buffalo Bayou-Houston Ship Channel
              *12
              +12
              
            
            
              Tributary 7.62 to Mound Creek
              Approximately 600 feet upstream of Burton Cemetery Road (Extended)
              *225
              +227
              Harris County (Uninc. Areas). 
            
            
               
              Approximately at Burton Cemetery Road (Extended)
              *221
              +225
              
            
            
              Tributary 8.16 to Willow Creek
              Approximately 2,000 feet downstream of Mahaffey Road
              *158
              +158
              Harris County (Uninc. Areas. 
            
            
               
              At confluence with Willow Creek
              *145
              +143
              
            
            
              Tributary 9.36 to Little Cypress Creek
              Approximately 800 feet downstream of Bauer Hockley Road
              None
              +174
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Little Cypress Creek
              *167
              +168
              
            
            
              Tributary 9.39 to Armand Bayou
              Approximately 6,000 feet downstream of Farley Road
              *28
              −28
              City of Houston 
            
            
               
              At confluence with Armand Bayou
              *19
              −18
              City of Pasadena. 
            
            
              Tributary 9.4 to South Mayde Creek
              Approximately at Katy Hockley Cut-off Road
              *148
              +147
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with South Mayde Creek
              *122 
              +125
              
            
            
              Tributary B to Willow Springs Bayou
              Approximately 150 feet upstream of Amy Drive
              None
              +26
              City of Deer Park. 
            
            
               
              At confluence with Willow Springs Bayou
              None
              +26
              
            
            
              Tributary to Spring Gully
              Approximately 1,200 feet upstream of T.C. Jester Boulevard
              *139
              +139
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Spring Gul
              *122
              +123
              
            
            
              Tributary to Turkey Creek
              Approximately 200 feet upstream of Farrel Road
              None
              +81
              City of Houston. 
            
            
               
              At confluence with Turkey Creek
              None
              +78
              
            
            
              Turkey Creek (A119-00-00)
              At Sageglen Road
              *30
              31
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Clear Creek
              *28
              −28
              
            
            
              Turkey Creek (K111-00-00)
              Approximately at Willow West Drive 
              *106
              +105
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Cypress Creek
              *76
              +78
              
            
            
              Turkey Creek and Continuation of Turkey Creek
              Approximately 200 feet downstream of West Little York Road
              *110
              +106
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Buffalo Bayou
              *79
              +75
              
            
            
              TxDOT Ditch #4
              Approximately 1,700 feet downstream Houston Avenue
              *62
              +60
              Harris County (Uninc. Areas) and Cities of Houston and Humble. 
            
            
               
              At confluence with Jordan Gully
              *61
              +60
              
            
            
              Unnamed Tributary of Buffalo Bayou (W157-00-00)
              Approximately 500 feet downstream of Westheimer Road
              None
              +71
              City of Houston 
            
            
               
              At confluence with Buffalo Bayou
              None 
              +67
              
            
            
              Unnamed Tributary to (A119-07-00)
              1,000 feet upstream of Conklin Lane
              None
              +32
              City of Houston. 
            
            
               
              At confluence with A119-07-02
              None 
              +31
              
            
            
              Unnamed Tributary to B114-00-))
              Approximately 100 feet downstream of Kalwick Drive
              None
              +32
              City of Deer Park. 
            
            
              
               
              At confluence with B114-00-00
              None
              +32
              
            
            
              Unnamed Tributary to Bear Creek
              Approximately 100 feet downstream Judyleigh Drive
              None
              +117
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Beaqr Creek
              None 
              +103
              
            
            
              Unnamed Tributary to Buffalo Bayou (W170-00-00) 
              Approximately 100 feet upstream of Barker Clodine Road
              None 
              +101
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Buffalo Bayou
              None
              +77
              
            
            
              Unnamed Tributary to Cedar Bayou 
              Approximately 200 feet downstream of Crosby Eastgate Road
              None 
              +60 
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Cedar Bayou 
              None 
              +52
              
            
            
              Unnamed Tributary to Cow Bayou
              100 feet upstream of Camino Real Boulevard
              *16
              +12
              City of Houston and City of Weber. 
            
            
               
              At confluence with Cow Bayou
              *11
              +12
              
            
            
              Unmanned Tributary to Greens Bayou (P-147-00-00)
              Approximately 1,200 feet downstream Antoine Drive
              None
              +104
              City of Houston. 
            
            
               
              At confluence with Green Bayou
              None
              +93
              
            
            
              Unnamed Tributary to Greens Bayou (P114-00-00)
              Approximately 200 feet downstream of Mesa Drive
              None
              +38
              City of Houston. 
            
            
               
              At confluence with Green Bayou
              None
              +32
              
            
            
              Unnamed Tributary to Greens Bayou (P155-00-00
              Approximately 200 feet downstream of P140-00-00
              *79
              +80
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Greens Bayou
              *79
              +78
              
            
            
              Unnamed Tributary to Greens Bayou (P156-00-00)
              Approximately 400 feet upstream of Goodnight Trail
              *82
              +82
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Greens Bayou
              *82
              +80
              
            
            
              Unnamed Tributary to San Jacinto River (G103-01-00)
              Approximately at Pine Street
              None
              +26
              Harris County (Uninc. Atreas). 
            
            
               
              At confluence with San Jacinto River
              None
              +11
              
            
            
              Unnamed Tributary to San Jacino River (G103-07-00)
              Approximately 600 feet downstream of Miller Road No. 2
              None
              +41
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with San Jacinto River 
              None
              
              
            
            
              Unnamed Tributary to Turkey Creek (A119-05-00)
              250 feet downstream of SH 3
              None 
              +32
              City of Houston. 
            
            
               
              At confluence with Turkey Creek
              None
              +30
              
            
            
              Unnamed Tributary to Turkey Creek (A119-07-00)
              600 feet upstream of confluence with Turkey Creek
              None
              +31
              City of Houston. 
            
            
               
              At confluence with Turkey Creek
              None
              +31
              
            
            
              Unnamed Tributary to White Oak Bayou
              Approximately 150 feet downstream of Round Bank Drive
              None
              +104
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with White Oak Bayou
              None
              +85
              
            
            
              Unnamed Tributary to Willow Creek
              Approximately 300 feet upstream of Elberry Road
              None
              +123
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Willow Creek
              None
              +123
              
            
            
              Vince Bayou
              Approximately at Fairmount Parkway
              *35
              +33
              City of Houston and City of Pasedena. 
            
            
               
              At confluence with Skip Channel
              *12
              +12
              
            
            
              Vogel Creek
              Approximately 300 feet downstream of Fallbrook Road
              *109
              +104
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with White Oak Bayou
              *77
              +74
              
            
            
              Wallisville Outfall
              Approximately 200 feet downstream of Gelhorn Drive
              *35
              +36
              City of Houston. 
            
            
               
              At confluence with Hunting Bayou
              *25
              +26
              
            
            
              West Fork San Jacinto River
              Approximately 600 feet upstream of US Highway 59
              *68
              +68
              Harris County (Uninc. Areas), City of Humble, and City of Houston. 
            
            
               
              At confluence with Lake Houston
              *50
              +50
              
            
            
              White Oak Bayou
              Approximately 200 feet downstream of Highway 290
              None
              +131
              Harris County (uninc. Areas), City of Houston, and City of Jersey Village. 
            
            
               
              Approximately at I-10
              *38
              +35
              
            
            
              White Oak Creek
              Approximately 1,800 feet upstream of Hueni Road
              *65
              +63 
              City of Houston. 
            
            
              
               
              At confluence with Caney Creek
              *56
              +58
              
            
            
              Wild Cow Gulch
              Approximately at Hickory Gate Drive
              *90
              +95
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Cypress Creek
              *76
              +78
              
            
            
              Williams Gully
              Approximately 300 feet upstream of Will Clayton Parkway
              *62
              +63
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Garners Bayou
              *57
              +58
              
            
            
              Willow Creek & Continuation of Willow Creek
              Approximately 6,500 feet upstream of Juergen Road
              *196
              +201
              Harris County (Uninc. Areas). 
            
            
               
              At confluence with Spring Creek
              *121
              +120
              
            
            
              Willow Springs Bayou
              Approximately 300 feet downstream of Luella Lane
              *26
              +27
              Harris County (Uninc. Areas), City of Pasadena, City of Deer Park, City of La Porte. 
            
            
               
              At confluence with Armand Bayou
              *21
              +20
              
            
            
              Willow Waterhole Bayou
              At Braewick Drive
              None
              +59
              City of Houston. 
            
            
               
              At confluence with Brays Bayou
              *52
              +52
              
            
            
              Wunsche Gully
              Approximately 2,000 feet East of Wuensche Road
              *127
              +125
              Harris County (Uninc. Areas) and City of Houston. 
            
            
               
              At confluence with Lemm Gully
              *104
              +97
              
            
            
              *National Geodetic Vertical Datum (to convert to NAVD, add 4.2 feet to NGVD elevation) 
            
            
              +North American Vertical Datum
            
            
            
              
                ADDRESSES
              
            
            
              
                Harris County (Unincorporated Areas)
              
            
            
            
              Maps are available for inspection at 10000 Northwest Freeway, Suite 102, Houston, TX 77092.
            
            
            
              Send comments to Robert Eckels, County Judge, Harris County, 1001 Preston, Suite 911, Houston, TX 77002.
            
            
            
              
                City of Baytown
              
            
            
            
              Maps are available for inspection at 2401 Market Street, Baytown, TX 77520.
            
            
            
              Send comments to Calvin Mundinger, Mayor, 2401 Market Street, Baytown, TX 77520.
            
            
            
              
                City of Bellaire
              
            
            
            
              Maps are available for inspection at 7008 South Rice Avenue, Bellaire, TX 77401.
            
            
            
              Send comments to Cindy Siegel, Mayor, 7008 South Rice Avenue, Bellaire, TX 77401.
            
            
            
              
                City of Bunker Hill Village
              
            
            
            
              Maps are available for inspection at 10000 Northwest Freeway, Suite 102, Houston, TX 77092.
            
            
            
              Send comments to Bill Marshall, Mayor, 11977 Memorial Drive, Houston, TX 77024.
            
            
            
              
                City of Chelford M.U.D.
              
            
            
            
              Maps are available for inspection at Putney, Moffatt & Easley Inc., 1301 Sherwood Forest, Houston, TX 77043.
            
            
            
              Send comments to Carl Peters, President of the Board, 3 Greenway Plaza, Houston, TX 77046.
            
            
            
              
                City of Deer Park
              
            
            
            
              Maps are available for inspection at 710 East Saint Augustine Street, Deer Park, TX 77536.
            
            
            
              Send comments to Wayne Riddle, Mayor, 710 East Saint Augustine Street, Deer Park, TX 77536.
            
            
            
              
                City of El Largo
              
            
            
            
              Maps are available for inspection at 98 Lakeshore Drive, El Lago, TX 77586.
            
            
            
              Send comments to Brad Emel, Mayor, 98 Lakeshore Drive, El Lago, TX 77586.
            
            
            
              
                City of Galena Park
              
            
            
            
              Maps are available for inspection at 2000 Clinton Drive, Galena Park, TX 77547
            
            
            
              Send comments to R.P. Bobby Barrett, Mayor, 2000 Clinton Drive, Galena Park, TX 77547.
            
            
            
              
                City of Hedwig Village
              
            
            
            
              Maps are available for inspection at 10000 Northwest Freeway, Suite 102, Houston, TX 77092.
            
            
            
              Send comments to Dee Srinivasan, Mayor, 955 Piney Point Road, Houston, TX 77024.
            
            
            
              
                City of Hillshire Village
              
            
            
            
              Maps are available for inspection at 8389 Westview Drive, Houston, TX 77055.
            
            
            
              Send comments to Edward J. Davis, Mayor, 8301 Westview, Houston, TX 77055.
            
            
            
              
                City of Houston
              
            
            
            
              Maps are available for inspection at 901 Bagby, Houston TX 77002.
            
            
            
              Send comments to Bill White, Mayor, 901 Bagby, Houston, TX 77002.
            
            
            
              Maps are available for inspection at 114 West Higgins, Humble, TX 77338.
            
            
            
              Send comments to the Honorable Wilson Archer, Mayor, City of Humble, 114 West Higgins, Humble, TX 77338.
            
            
            
              
                City of Jacinto City
              
            
            
            
              Maps are available for inspection at 10301 Market Street Road, Houston, TX 77029.
            
            
            
              Send comments to Mike Jackson, Mayor, 10301 Market Street Road, Houston, TX 77029.
            
            
            
              
              
                City of Jersey Village
              
            
            
            
              Maps are available for inspection at 16501 Jersey Drive, Houston, TX 77040.
            
            
            
              Send comments to Ed Heathcott, Mayor, 16501 Jersey Drive, Houston, TX 77040.
            
            
            
              
                City of La Porte
              
            
            
            
              Maps are available for inspection at 604 West Fairmont Parkway, La Porte, TX 77571.
            
            
            
              Send comments to Alton E. Porter, Mayor, 604 West Fairmont Parkway, La Porte, TX 77571.
            
            
            
              
                City of Missouri City
              
            
            
            
              Maps are available for inspection at 1522 Texas Parkway, Missouri City, TX 77489. 
            
            
            
              Send comments to Allen Owen, Mayor, 1522 Texas Parkway, Missouri City, TX 77489.
            
            
            
              
                City of Morgans Point
              
            
            
            
              Maps are available for inspection at 1415 East Main Street, Morgans Point, TX 77571.
            
            
            
              Send comments to Peggy Arisco, Mayor, 1415 East Main Street, Morgans Point, TX 77571.
            
            
            
              
                City of Nassau Bay
              
            
            
            
              Maps are available for inspection at 1800 NASA Road One, Nassau Bay, TX 77058.
            
            
            
              Send comments to Donald Matter, Mayor, 1800 NASA Parkway, Nassau Bay 77058.
            
            
            
              
                City of Pasadena
              
            
            
            
              Maps are available for inspection at 1211 East Southmore, Pasadena, TX 77502.
            
            
            
              Send comments to John Manlove, Mayor, 1211 East Southmore, Pasadena, TX 77502.
            
            
            
              
                City of Pearland
              
            
            
            
              Maps are available for inspection at 3519 Liberty Drive, Pearland, TX 77581.
            
            
            
              Send comments to Tom Reid, Mayor, 3519 Liberty Drive, Pearland, TX 77581.
            
            
            
              
                City of Piney Village
              
            
            
            
              Maps are available for inspection at 7721 San Felipe, Houston, TX 77063.
            
            
            
              Send comments to Carol Fox, Mayor, 7721 San Felipe, Houston, TX 77063.
            
            
            
              
                City of Seabrook
              
            
            
            
              Maps are available for inspection at 1700 First Street, Seabrook, TX 77586.
            
            
            
              Send comments to Robin Riley, Mayor, 1700 First Street, Seabrook, TX 77586.
            
            
            
              
                City of Shoreacres
              
            
            
            
              Maps are available for inspection at 601 Shoreacres Blvd, La Porte, TX 77571.
            
            
            
              Send comments to Nancy Edmonson, Mayor, 601 Shoreacres, La Porte, TX 77571.
            
            
            
              
                City of South Houston
              
            
            
            
              Maps are available for inspection at 1018 Dallas Street, South Houston, TX 77587.
            
            
            
              Send comments to Eloise Smith, Mayor, 1018 Dallas Street, South Houston, TX 77587.
            
            
            
              
                City of Southside Place
              
            
            
            
              Maps are available for inspection at 6309 Edloe Street, Houston, TX 77005.
            
            
            
              Send comments to Richard Rothfelder, Mayor, 6309 Edloe Avenue, Houston, TX 77005.
            
            
            
              
                City of Spring Valley
              
            
            
            
              Maps are available for inspection at 1025 Campbell Road, Houston, TX 77055.
            
            
            
              Send comments to Mike Andrews, Mayor, 1025 Campbell Road, Houston, TX 77055.
            
            
            
              
                City of Stafford
              
            
            
            
              Maps are available for inspection at 2610 South Main Street, Stafford, TX 77477.
            
            
            
              Send comments to Leonard Scarcella, Mayor, 2610 South Main Street, Stafford, TX 77477.
            
            
            
              
                City of Taylor Lake Village
              
            
            
            
              Maps are available for inspection at 500 Kirby, Seabrook, TX 77586. 
            
            
            
              Send comments to Natalie O'Neil, Mayor, 500 Kirby, Taylor Lake Village, TX 77586.
            
            
            
              
                City of Tomball
              
            
            
            
              Maps are available for inspection at 401 West Market Street, Tomball, TX 77375.
            
            
            
              Send comments to H.G. Harrington, Mayor, 401 Market Street, Tomball, TX 77375. 
            
            
            
              
                City of Webster
              
            
            
            
              Maps are available for inspection at 311 Pennsylvania Ave, Webster, TX 77598.
            
            
            
              Send comments to Donna Rogers, Mayor, 101 Pennsylvania, Webster, TX 77598.
            
            
            
              
                City of West University Place
              
            
            
            
              Maps are available for inspection at 3826 Amherst Street, West University Place, TX 77005.
            
            
            
              Send comments to Burt Ballanfant, Mayor, 3800 University Boulevard, West University, TX 77005.
            
            
            
              
                Kingsbridge M.U.D.
              
            
            
            
              Maps are available for inspection at 14526 Royal Hill Drive, Houston, TX 77093.
            
            
            
              Send comments to Robert C. Shindler, President of the Board, 14526 Royal Hill Drive, Houston, TX 77093. 
            
            
            
              
                Mission Bend M.U.D. #1
              
            
            
            
              Maps are available for inspection at 10000 Northwest Freeway, Suite 102, Houston, TX 77092.
            
            
            
              
              Send comments to Herb McDonald, President of the Board, 2300 First City Tower, Houston, TX 77002.
            
            
            
              
                Mission Bend M.U.D. #1
              
            
            
            
              Maps are available for inspection at Moffatt-Easley Inc, 1303 Sherwood Forest, Houston, TX 77043.
            
            
            
              Send comments to Herb McDonald, President of the Board, 2300 First City Tower, Houston, TX 77002.
            
            
            
              
                West Keegans Bayou Improvement District
              
            
            
            
              Maps are available for inspection at 5757 Woodway, Houston, TX 77057.
            
            
            
              Send comments to Sandra Weider, President of the Board, 15014 Tramore, Houston, TX 77083.
            
            
            
              
                Willow Fork Drainage District
              
            
            
            
              Maps are available for inspection at Turner, Collie & Braden, 5757 Woodway, Houston, TX 77057.
            
            
            
              Send comments to Neal Bishop, President of the Board, 5757 Woodway, Houston, TX 77057.
            
            
          
          
            (Catalog of Federal Domestic Assistance No. 83.100, “Flood Insurance.”) 
            Dated June 29, 2005. 
            David I. Maurstad, 
            Acting Director, Mitigation Division, Emergency Preparedness and Response Directorate.
          
        
      
      [FR Doc. 05-13442 Filed 7-7-05; 845 am] 
      BILLING CODE 9110-12-P 
    
  